Exhibit 10.1


EXECUTION VERSION














CREDIT AGREEMENT
dated as of
August 2, 2017
between
GAIN CAPITAL HOLDINGS, INC.,
as Borrower
The LENDERS Party Hereto,
and
BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, Arranger and Documentation Agent
and
BARCLAYS BANK PLC and STERLING NATIONAL BANK,
as Joint Bookrunners






89773557.5

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




DEFINITIONS
1

SECTION 1.01Defined Terms    1
SECTION 1.02Terms Generally    26
SECTION 1.03Accounting Terms; Changes in GAAP    27
ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS27
SECTION 2.01Commitment    27
SECTION 2.02Loans and Borrowings    28
SECTION 2.03Borrowing Requests    28
SECTION 2.04Incremental Facility    29
SECTION 2.05[Reserved]    30
SECTION 2.06Funding of Borrowings    30
SECTION 2.07Interest Elections    31
SECTION 2.08Prepayments    32
SECTION 2.09Termination or Reduction of Commitments    33
SECTION 2.10Repayment of Loans    33
SECTION 2.11Interest    33
SECTION 2.12Fees    34
SECTION 2.13Evidence of Debt    35
SECTION 2.14Payments Generally; Several Obligations of Lenders    36
SECTION 2.15Sharing of Payments    37
SECTION 2.16Compensation for Losses    37





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 2.17Taxes    38
SECTION 2.18Increased Costs    42
SECTION 2.19Inability to Determine Rates    43
SECTION 2.20Illegality    43
SECTION 2.21Mitigation Obligations; Replacement of Lenders    44
SECTION 2.22Defaulting Lenders    45
ARTICLE III REPRESENTATIONS AND WARRANTIES47
SECTION 3.01Existence, Qualification and Power    47
SECTION 3.02Authorization; No Contravention    47
SECTION 3.03Governmental Authorization; Other Consents    47
SECTION 3.04Execution and Delivery; Binding Effect    47
SECTION 3.05Financial Statements; No Material Adverse Effect    48
SECTION 3.06Litigation    48
SECTION 3.07No Default    48
SECTION 3.08Property    48
SECTION 3.09Payment Obligations    49
SECTION 3.10Disclosure    49
SECTION 3.11Compliance with Laws    49
SECTION 3.12ERISA Compliance    50
SECTION 3.13Environmental Matters    51
SECTION 3.14Margin Regulations    51





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 3.15Investment Company Act    51
SECTION 3.16PATRIOT Act; OFAC; FCPA    51
SECTION 3.17Subsidiaries and Other Equity Investments    52
SECTION 3.18Use of Proceeds    53
SECTION 3.19Representations and Warranties in Other Documents    53
SECTION 3.20Security Agreement    53
SECTION 3.21Indebtedness    53
SECTION 3.22Solvency    53
SECTION 3.23Guaranty    53
ARTICLE IV CONDITIONS53
SECTION 4.01Closing Date    53
SECTION 4.02Conditions to All Credit Extensions    55
ARTICLE V AFFIRMATIVE COVENANTS56
SECTION 5.01Financial Statements    56
SECTION 5.02Certificates; Other Information    57
SECTION 5.03Notices    58
SECTION 5.04Preservation of Existence, Etc    59
SECTION 5.05Maintenance of Properties    59
SECTION 5.06Maintenance of Insurance    59
SECTION 5.07Payment of Obligations    60
SECTION 5.08Compliance with Laws    60





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 5.09Environmental Matters    60
SECTION 5.10Books and Records    60
SECTION 5.11Inspection Rights    60
SECTION 5.12Use of Proceeds    61
SECTION 5.13Additional Subsidiaries; Regulated Entities    61
SECTION 5.14Further Assurances and Additional Acts    61
ARTICLE VI NEGATIVE COVENANTS61
SECTION 6.01Indebtedness    62
SECTION 6.02Liens    63
SECTION 6.03Fundamental Changes    64
SECTION 6.04Dispositions    64
SECTION 6.05Restricted Payments    65
SECTION 6.06Investments    66
SECTION 6.07Transactions with Affiliates    66
SECTION 6.08Certain Restrictive Agreements    67
SECTION 6.09Changes in Fiscal Periods    67
SECTION 6.10Changes in Nature of Business    67
SECTION 6.11Restriction on Use of Proceeds    67
SECTION 6.12Financial Covenants    67
SECTION 6.13Sales and Leasebacks    68
SECTION 6.14Redemption of Subordinated Debt    68





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 6.15Amendments of Certain Documents    69
ARTICLE VII EVENTS OF DEFAULT69
SECTION 7.01Events of Default    69
SECTION 7.02Application of Payments    71
ARTICLE VIII AGENCY72
SECTION 8.01Appointment and Authorization of Agents    72
SECTION 8.02Rights as a Lender    72
SECTION 8.03Exculpatory Provisions    73
SECTION 8.04Reliance by Administrative Agent    74
SECTION 8.05Delegation of Duties    74
SECTION 8.06Indemnification of Agents    74
SECTION 8.07Resignation of Administrative Agent    75
SECTION 8.08Non-Reliance on Agents and Other Lenders    76
SECTION 8.09Administrative Agent May File Proofs of Claim    76
SECTION 8.10Duties of Other Agents    76
ARTICLE IX MISCELLANEOUS77
SECTION 9.01Notices    77
SECTION 9.02Waivers; Amendments    79
SECTION 9.03Expenses; Indemnity; Etc    81
SECTION 9.04Successors and Assigns    82
SECTION 9.05Survival    86





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 9.06Counterparts; Integration; Effectiveness; Electronic Execution    86
SECTION 9.07Severability    87
SECTION 9.08Right of Setoff    87
SECTION 9.09Governing Law; Jurisdiction; Etc    87
SECTION 9.10WAIVER OF JURY TRIAL    88
SECTION 9.11Headings    89
SECTION 9.12Confidentiality    89
SECTION 9.13PATRIOT Act    90
SECTION 9.14Interest Rate Limitation    90
SECTION 9.15Payments Set Aside    91
SECTION 9.16No Advisory or Fiduciary Responsibility    91
SECTION 9.17Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    91







--------------------------------------------------------------------------------


 




SCHEDULES
SCHEDULE 2.01    ‑    Commitments and Lenders
SCHEDULE 3.17    ‑    Subsidiaries
SCHEDULE 4.01        Other Matters
SCHEDULE 6.01    ‑    Indebtedness
SCHEDULE 6.02    ‑    Liens
SCHEDULE 9.01    ‑    Information for Notices
EXHIBITS
EXHIBIT A
‑    Assignment and Assumption

EXHIBIT B
‑    Loan Borrowing Request

EXHIBIT C
‑    Note

EXHIBIT D
‑    Interest Election Request

EXHIBIT E
‑    Prepayment Notice

EXHIBIT F
‑    Security Agreement

EXHIBIT G
‑    Guaranty



[Schedules have been omitted pursuant to Item 601(b)(2) of Regulation S-K and
will be provided supplementally to the SEC upon request.]













--------------------------------------------------------------------------------


 


CREDIT AGREEMENT dated as of August 2, 2017, between GAIN CAPITAL HOLDINGS,
INC., as Borrower, each of the LENDERS party hereto, STERLING NATIONAL BANK, as
a Joint Bookrunner, and BARCLAYS BANK PLC, as Administrative Agent, Collateral
Agent, Arranger, Documentation Agent and a Joint Bookrunner.
The Borrower has requested that the Lenders extend credit to the Borrower, and
the Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:


1

--------------------------------------------------------------------------------


 


ARTICLE I

DEFINITIONS

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Account Control Agreement” means a control agreement or other similar agreement
with respect to one or more Controlled Accounts, entered into by the applicable
depositary bank, the Borrower and the Collateral Agent, for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the Collateral
Agent, in order to give the Collateral Agent, for the benefit of the Secured
Parties, “control” (within the meaning set forth in Section 9-104 of the UCC) of
such account(s).
“Adjusted Eurodollar Rate” means, as to any Eurodollar Rate Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest Period
divided by (b) one minus the Eurodollar Reserve Percentage.
“Administrative Agent” means Barclays, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.
“Affiliate” means, as to any Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlled” has the meaning correlative
thereto.
“Agent-Related Persons” means each Agent, together with its Related Persons.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Documentation Agent and the Arrangers.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Anti-Corruption Laws” has the meaning specified in Section 3.16(c)(i)(A).
“Applicable Rate” means, on any date, with respect to (a) Base Rate Borrowings,
the Base Rate plus 1.75% per annum and (b) Eurodollar Rate Borrowings, the
Eurodollar Rate plus 2.75% per annum; provided that beginning five Business Days
after the date on which the Borrower delivers to the Administrative Agent its
consolidated financial statements pursuant to Section 5.01 for the first full
fiscal quarter after the Closing Date, the Applicable Rate means, on any date,
with respect to (x) Base Rate Borrowings, the Base Rate plus the Base Rate
Margin (as defined below) per annum and (y) Eurodollar Rate Borrowings, the
Eurodollar Rate plus the Eurodollar Rate Margin (as defined below) per annum.
The applicable Base Rate margin (the “Base Rate Margin”) or Eurodollar Rate
margin (the “Eurodollar Rate Margin”) for the Facility shall be determined by
the below grid based on the Consolidated Gross Leverage Ratio (as defined
below), as determined by reference to the Borrower’s consolidated financial
statements most recently delivered (or deemed delivered) to the Administrative
Agent pursuant to Section 5.01; provided, further that if the Borrower does not
deliver (or is not deemed to have delivered) the required financial statements
within the time period


2

--------------------------------------------------------------------------------

 


specified in Section 5.01(a) or (b), as applicable, then until the date that is
three Business Days after the date on which such financial statements are
delivered, the applicable margin shall be the highest percentage set forth in
the applicable column of the below grid:


Consolidated Gross Leverage Ratio
Base Rate
Margin
Eurodollar Rate Margin
 
<0.5x
1.25%
2.25%
 
≥0.5x to <1.0x
1.50%
2.50%
 
≥1.0x to <1.5x
1.75%
2.75%
 
≥1.5x
2%
3%
 



“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” means Barclays, in its capacity as sole lead arranger and a joint
bookrunner, and each other Person listed as a Joint Bookrunner on the cover page
of this Agreement.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by the terms hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, as of any date of determination, in respect
of any Capitalized Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries.
“Availability Period” means the period from and including the Closing Date to
but excluding the Maturity Date.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
“Barclays” means Barclays Bank PLC.
“Base Rate” means, for any day, the rate per annum equal to the highest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50% and (c) the Adjusted Eurodollar Rate for a
one-month term in effect on such day plus 1.00%. Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
Eurodollar Rate, respectively.


3

--------------------------------------------------------------------------------

 


“Base Rate Borrowing” means, as to any Borrowing, the Base Rate Loans comprising
such Borrowing.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Base Rate Margin” has the meaning assigned to such term in the definition of
Applicable Rate.
“Beneficial Owner” means, as to any U.S. Federal Income Tax, the Person who is
treated as the taxpayer under Section 871(a) or 881(a) of the Code, as
applicable, or any successor provision, if such Person is not the Recipient.
“Borrower” means Gain Capital Holdings, Inc., a Delaware corporation.
“Borrower Materials” has the meaning assigned to such term in Section 5.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by the Lenders.
“Borrowing Request” means a request for a Borrowing, which, when in writing,
shall be substantially in the form of Exhibit B or in such other form as the
Administrative Agent may approve.
“Business Day” means any day that is not a Saturday, Sunday or other day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions in such state are authorized or required by Law to close;
provided that, when used in connection with a Eurodollar Rate Loan, the term
“Business Day” means any such day that is also a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.
“Capitalized Lease” means all leases that have been or are required to, in
accordance with GAAP, recorded as capital leases or finance leases.
“Cash Equivalents” means:
(a)    readily marketable direct obligations of the government of the United
States or any agency or instrumentality thereof, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by the government of the United States, any agency or instrumentality
thereof, or any state or municipality thereof, and in the case of any state or
municipality hereof so long as such obligation has an investment grade rating by
S&P and Moody's, in each case, maturing within one year from the date of
acquisition;
(b)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from a Credit Rating Agency;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof which has a combined capital and
surplus of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA and Aaa
(or equivalent rating) by at least two Credit Rating Agencies and (iii) have
portfolio assets of at least $5,000,000,000.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the


4

--------------------------------------------------------------------------------

 


making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a “Change
in Law,” regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding (i) any employee benefit plan of such person
or its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934 and (ii) any Permitted Holder, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 50% or more of the Equity Interests of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 9.02.
“Code” means the Internal Revenue Code of 1986.
“Collateral Agent” means Barclays, in its capacity as collateral agent under any
of the Loan Documents, or any successor collateral agent.
“Commitment” means, as to any Lender, its commitment to make Loans, in an
aggregate principal and/or face amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the heading
“Commitments” or in the Assignment and Assumption or Joinder Agreement pursuant
to which such Lender became a party hereto, as such commitment may be changed
from time to time pursuant to the terms hereof. The Aggregate Commitments shall
be $50,000,000 on the Closing Date.
“Commitment Percentage” has the meaning assigned to such term in Section
2.12(a)(ii).
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of (a) interest expense, (b)
provision for taxes based on income, (c) depreciation expense, (d) amortization
expense, (e) other non-cash charges, expenses or losses (excluding any such
non-cash charge to the extent it represents an accrual or reserve for potential
cash charge in any future period or amortization of a prepaid cash charge that
was paid in a prior period), (f) non-cash losses from the disposition of
property outside of the ordinary course of business, (g) fees, costs and
expenses incurred in connection with the negotiation, execution and delivery of
this Agreement or any amendment, modification or waiver hereof, (h) fees, costs
and expenses incurred in connection with: (i) any Permitted Acquisitions, (ii)
acquisitions that were not consummated, such fees, costs and expenses in
connection therewith not to exceed $2,000,000 in the aggregate, (iii) a
refinancing of the Existing Notes to the extent such refinancing is permitted
hereunder, or (iv) issuances of Equity Interest by Borrower and minus, without
duplication and to the extent included in determining Consolidated Net Income
for such period, the sum of (i) unusual and non-recurring gains and unusual and
non-recurring non-cash income, (ii) any other non-cash income or gains
increasing Consolidated Net Income for such period (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period and any non-cash income or gains arising
from Borrower and its Subsidiaries’ operations in the ordinary course of their
business) and (iii) any gains realized from the disposition of property outside
of the ordinary course of business, all as determined on a consolidated basis.


5

--------------------------------------------------------------------------------

 


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (which amount, for the avoidance of doubt, includes only the
drawn portion of any line of credit or revolving credit facility), (b) all
purchase money Indebtedness, (c) all unreimbursed obligations arising under
letters of credit, (d) all obligations in respect of the deferred purchase price
of property or services (other than (1) any deferred compensation arrangements
for officers or employees, (2) any reimbursement obligations under pre-paid
contracts entered into with customers in the ordinary course of business, (3)
trade accounts payable and accrued obligations incurred in the ordinary course
of business, including liabilities under workers compensation insurance policies
and (4) any working capital adjustment in connection with any Permitted
Acquisition or any non-compete or similar obligations under employment
agreements of such Person or any earn-out obligations, in each case, until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP), (e) all Attributable Indebtedness in respect of capital leases, (f)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
“Consolidated Gross Leverage Ratio” means, as of the end of any fiscal quarter,
the ratio of (a)(i) Consolidated Funded Indebtedness as of such date less (ii)
Note Replacement Proceeds remaining as of such date to (b) Consolidated EBITDA
for the period of the four fiscal quarters ending on such date.
“Consolidated Interest Charge” means, for any period, total cash interest
expense (including that attributable to Capitalized Leases) of the Borrower and
its Subsidiaries on a consolidated basis for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Contracts
in respect of interest rates to the extent that such net costs are allocable to
such period).
“Consolidated Interest Coverage Ratio” means, as of the end of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the period of the four fiscal
quarters ending on such date to (b) Consolidated Interest Charges paid or
payable in cash for such period.
“Consolidated Net Capital” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the Borrower and its Subsidiaries on such date minus (a) the Intangible Assets
of the Borrower and its Subsidiaries on such date, and (b) to the extent
included in the Shareholders’ Equity of the Borrower and its Subsidiaries, the
Note Replacement Proceeds remaining as of such date.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries on a consolidated basis; provided
that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or requirement of Law applicable to such
Subsidiary.
“Consolidated Net Unencumbered Liquid Assets” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
(a) the sum of, without duplication (i) unrestricted cash and Cash Equivalents
less, to the extent constituting unrestricted cash and Cash Equivalents, any
Note Replacement Proceeds remaining as of such date, (ii) deposits and
receivables due from broker-dealers, clearing organizations and counterparties,
(iii) income tax receivables, (iv) financial instruments owned (at fair market
value) and (v) the cumulative after tax marked-to-market adjustment as disclosed
under “Management’s Discussion and Analysis of Financial Condition and Results


6

--------------------------------------------------------------------------------

 


of Operations” in the Borrower’s most recent Form 10-Q or 10-K filing with SEC
minus, (b) the sum of, without duplication (i) accounts payable and accrued
liabilities, (ii) payables due broker dealers, clearing organizations and
counterparties, (iii) income tax payable, (iv) financial instruments sold not
yet purchased (at fair market value), (v) net level three assets (as defined by
FASB Statement 157) and (vi) outstanding principal amount of all Indebtedness,
including, without limitation, the outstanding principal amount of all
Indebtedness incurred under this Agreement, but excluding any Existing Notes for
which Note Replacement Proceeds have been deposited in a segregated account in
accordance with the definition of “Note Replacement Proceeds.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Controlled Accounts” means all deposit accounts with a bank that has executed
and delivered to the Collateral Agent an Account Control Agreement. Each such
Controlled Account shall be a cash collateral account, with all cash, checks and
other similar items of payment in such account securing payment of the
Obligations, and the Borrower shall have granted a first priority security
interest to the Collateral Agent, for the benefit of the Secured Parties, over
such Controlled Accounts.
“Cost of Funds Rate” means, for any day, with respect to any Loan, the rate per
annum equal to the sum of (a) 1.75% per annum, and (b) the rate notified to the
Administrative Agent by each Lender as soon as practicable to be that which
expresses as a rate per annum the cost to such Lenders of funding their
participation in such Loan from whatever source they may reasonably select.
“Credit Extension” means a Borrowing.
“Credit Rating Agency” means a nationally recognized credit rating agency that
evaluates the financial condition of issuers of debt instruments and then
assigns a rating that reflects its assessment of the issuer's ability to make
debt payments.
“Debt Rating” means a rating as determined by S&P or Moody’s of the Borrower’s
non-credit-enhanced, senior unsecured long-term indebtedness.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate (before as well as after judgment) equal
to (a) with respect to overdue principal, the applicable interest rate plus
2.00% per annum (provided that, with respect to a Eurodollar Rate Loan under the
Facility, the determination of the applicable interest rate is subject to
Section 2.07(e) to the extent that Eurodollar Rate Loans may not be converted
to, or continued as, Eurodollar Rate Loans, pursuant thereto) and (b) with
respect to any other overdue amount (including overdue interest), the interest
rate applicable to Base Rate Loans under the Facility in the case of overdue
interest or fee relating to the Facility plus 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with


7

--------------------------------------------------------------------------------

 


such Lender’s funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other Federal or state regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in such Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Subsidiary of such
Person), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) requires the scheduled payments of dividends
in cash, or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is ninety-one days after the
latest Maturity Date; provided that if such Equity Interests are issued pursuant
to a plan for the benefit of employees of the Borrower or any Subsidiary or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. Notwithstanding the foregoing, any Equity
Interests that would constitute Disqualified Equity Interests solely because
holders of such Equity Interests have the right to require the issuer of such
Equity Interests to repurchase such Equity Interests upon the occurrence of a
Change of Control or an asset sale will not constitute Disqualified Equity
Interests if the terms of such Equity Interests provide that the issuer may not
repurchase or redeem any such Equity Interests unless all of the Obligations
have been paid in full and all of the Aggregate Commitments have been
terminated.
“Documentation Agent” means Barclays, in its capacity as documentation agent on
the cover page of this Agreement.
“Documents” means, collectively, (a) the Loan Documents, and (b) the Existing
Note Documents.
“Dollar” and “$” mean lawful money of the United States.


8

--------------------------------------------------------------------------------

 


“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof, any territory or possession thereof, or
the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that is (a) a Lender, an Affiliate of a
Lender, or an Approved Fund or (b) a commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) and which
extends credit or buys loans in the ordinary course of business; provided that
in no event shall “Eligible Assignee” include (i) the Borrower or any of its
Affiliates or Subsidiaries, (ii) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii), or (iii)
a natural person.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Materials, air emissions,
discharges to waste or public systems and health and safety matters.
“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or permitting or
arranging for the disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, that notwithstanding the foregoing, the term “Equity Interest” shall
not include Indebtedness of the Borrower that is (a) permitted pursuant to
Section 6.01 and (b) convertible into capital stock of the Borrower.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application


9

--------------------------------------------------------------------------------

 


for the waiver of the minimum funding standards under the Pension Funding Rules;
(c) the incurrence by the Borrower or any ERISA Affiliate of any liability
pursuant to Section 4063 or 4064 of ERISA or a cessation of operations with
respect to a Pension Plan within the meaning of Section 4062(e) of ERISA; (d) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or insolvent (within the meaning of Title IV of ERISA); (e) the
filing of a notice of intent to terminate a Pension Plan under, or the treatment
of a Pension Plan amendment as a termination under, Section 4041 of ERISA; (f)
the institution by the PBGC of proceedings to terminate a Pension Plan; (g) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(h) the determination that any Pension Plan is in at-risk status (within the
meaning of Section 430 of the Code or Section 303 of ERISA) or that a
Multiemployer Plan is in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (i) the imposition or
incurrence of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; (j) the engagement by the Borrower or any ERISA
Affiliate in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; (k) the imposition of a lien upon the Borrower pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA; or (l) the making of an
amendment to a Pension Plan that could result in the posting of bond or security
under Section 436(f)(1) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period as to any Eurodollar Rate Loan, (i) the rate per
annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 a.m. (London,
England time), two Business Days prior to the commencement of such Interest
Period, or (ii) in the event the rate referenced in the preceding clause (i)
does not appear on such page or service or if such page or service shall cease
to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i) or (ii) is below zero, the Eurodollar Rate will be deemed to be
zero; and
(b)    when used with respect to clause (c) of the definition of “Base Rate”
only, as of any date of determination, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the LIBO Rate for deposits in Dollars being
delivered in the London interbank market for a term of one month commencing on
such date, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to such date, or (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits in Dollars being delivered in the
London interbank market for a term of one month commencing on such date;
provided that, if such date is not a


10

--------------------------------------------------------------------------------

 


Business Day, the rate under this clause (b) for such date shall be the rate
determined in accordance with this clause (b) for the immediately preceding
Business Day; and provided, further, that, if any such rate determined pursuant
to this clause (b) is below zero, the Eurodollar Rate will be deemed to be zero.
“Eurodollar Rate Borrowing” means, as to any Borrowing, the Eurodollar Rate
Loans comprising such Borrowing.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Eurodollar Rate Margin” has the meaning assigned to such term in the definition
of Applicable Rate.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). The Adjusted Eurodollar Rate for each outstanding Eurodollar Rate
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document, any of the following Taxes
imposed on or with respect to a Recipient (or a Beneficial Owner), (a) income or
franchise Taxes imposed on (or measured by) net income by the United States, or
by the jurisdiction under the Laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes imposed
by the United States or any similar Taxes imposed by a jurisdiction described in
clause (a) of this definition, (c) U.S. Federal Taxes, other than U.S. Federal
Income Taxes, imposed on or with respect to a Beneficial Owner by a Law in
effect on the date on which (i) such Recipient acquires its applicable ownership
interest in a Loan or Commitment (other than a Recipient acquiring its
applicable ownership interest pursuant to Section 2.21(b)) or (ii) such
Recipient changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Recipient’s assignor immediately before such Recipient became a
Recipient with respect to its applicable ownership interest in a Loan or
Commitment or to such Recipient immediately before it changed its lending
office, (d) U.S. Federal Income Taxes imposed on or with respect to a Beneficial
Owner by a Law in effect on the date on which such Beneficial Owner (i) acquires
its applicable indirect ownership interest in a Loan or Commitment (other than a
Beneficial Owner acquiring its applicable indirect ownership interest pursuant
to Section 2.21(b)) or (ii) changes its lending office (or is deemed to change
its lending office by virtue of the relevant Recipient changing its lending
office), except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to the Person from whom
the Beneficial Owner acquired its applicable indirect ownership interest
immediately before such acquisition or to such Beneficial Owner immediately
before it changed (or was deemed to change) its lending office, (e) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) or
(f) any U.S. federal withholding Taxes imposed under FATCA.
“Existing 2018 Notes” means the 4.125% convertible senior notes due 2018 issued
pursuant to the Existing 2018 Notes Indenture.
“Existing 2018 Notes Indenture” means that certain indenture dated as of
November 27, 2013, between the Borrower, as issuer, and the Bank of New York
Mellon, a New York banking corporation, as trustee.
“Existing 2020 Notes” means the 4.125% convertible senior notes due 2020 issued
pursuant to the Existing 2020 Notes Indenture.


11

--------------------------------------------------------------------------------

 


“Existing 2020 Notes Indenture” means that certain indenture dated as of April
1, 2015, between the Borrower, as issuer, and the Bank of New York Mellon, a New
York banking corporation, as trustee
“Existing Notes” means, together, the Existing 2018 Notes and the Existing 2020
Notes.
“Facility” means the Commitments and the Credit Extensions thereunder.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any legislation or other official
guidance or official requirements adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
“FCPA” has the meaning specified in Section 3.16(c)(i)(A).
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Fee Letter” means the engagement letter dated February 21, 2017 between the
Borrower and the Administrative Agent.
“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means, subject to Section 1.03, United States generally accepted
accounting principles as in effect as of the date of determination thereof.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such


12

--------------------------------------------------------------------------------

 


Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantor” means each wholly-owned direct or indirect Domestic Subsidiary of
the Borrower (whether existing on the Closing Date or established, created or
acquired after the Closing Date but excluding Gain Capital Group, LLC, GTX SEF,
LLC, Gain GTX, LLC, Gain Capital Securities, Inc., Global Asset Advisors, LLC
and Top Third AG Marketing, LLC and any future wholly owned Domestic Subsidiary
which is a Regulated Entity), unless and until such time as such Domestic
Subsidiary is released from all of its obligations under the Guaranty in
accordance with the terms and provisions thereof.
“Guaranty” means the Guaranty in the form of Exhibit G, as modified,
supplemented, amended, restated (including any amendment and restatement
thereof), extended or renewed from time to time in accordance with the terms
thereof and hereof.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated under or with respect to
which liability or standards of conduct are imposed pursuant to any
Environmental Law.
“Increase Effective Date” has the meaning assigned to such term in Section
2.04(c).
“Incremental Facility” has the meaning assigned to such term in Section 2.04(a).
“Incremental Lender” has the meaning assigned to such term in Section 2.04(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under (i)
letters of credit (including standby and commercial), bankers’ acceptances and
bank guaranties and (ii) surety bonds, performance bonds and similar instruments
issued or created by or for the account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (1) any deferred compensation arrangements for
officers or employees, (2) any reimbursement obligations under pre-paid
contracts entered into with customers in the ordinary course of business, (3)
trade accounts payable and accrued obligations incurred in the ordinary course
of business, including liabilities under workers compensation insurance policies
and (4) any working capital adjustment in connection with any Permitted
Acquisition or any non-compete or


13

--------------------------------------------------------------------------------

 


similar obligations under employment agreements of such Person or any earn-out
obligations, in each case, until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests;
(h)    all obligations under any so-called “synthetic lease” transaction entered
into by such Person, or all obligations arising with respect to any transaction
which is the functional equivalent of or takes the place of borrowing, but which
does not constitute a liability on the balance sheet of such Person (other than
operating leases); and
(i)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Indebtedness of any Person for
purposes of clause (e) that is expressly made non-recourse or limited-recourse
(limited solely to the assets securing such Indebtedness) to such Person shall
be deemed to be equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning assigned to such term in Section
9.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning assigned to such term in Section 9.12.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, copyrights, trade names,
trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which, when in writing,
shall be substantially in the form of Exhibit D (or such other form as the
Administrative Agent may approve).
“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date and (b) as
to any Eurodollar Rate Loan, the last day of each Interest Period therefor and,
in the case of any Interest Period of more than three months’ duration, each day
prior to the last


14

--------------------------------------------------------------------------------

 


day of such Interest Period that occurs at three-month intervals after the first
day of such Interest Period, and the Maturity Date.
“Interest Period” means, as to any Eurodollar Rate Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Maturity Date. For purposes
hereof, the date of a Loan or Borrowing initially shall be the date on which
such Loan or Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Loan or Borrowing.
“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:
(a)    the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and
(b)    the applicable LIBO Rate for the shortest period (for which that LIBO
Rate is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in cash by
such Person with respect thereto.
“IRS” means the United States Internal Revenue Service, or any Governmental
Authority succeeding to any of its principal functions.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption or a
Joinder Agreement (other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption).
“Leverage Non-Compliance Period” has the meaning assigned to such term in
Section 6.12(a).


15

--------------------------------------------------------------------------------

 


“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan” means a loan by a Lender to the Borrower under Article II in the form of
a Loan.
“Loan Documents” means, collectively, this Agreement, the Security Agreement,
the Guaranty, the Notes, the Fee Letter, the Upfront Fee Letter, each Joinder
Agreement and any agreement creating or perfecting rights in any collateral.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties, liabilities (actual or
contingent taking into account the probability of such contingency being
realized prior to the Maturity Date) or financial condition of the Borrower and
its Subsidiaries taken as a whole; or (b) a material adverse effect on (i) the
ability of the Borrower to perform its Obligations, (ii) the legality, validity,
binding effect or enforceability against the Borrower of any Loan Document to
which it is a party or (iii) the rights and remedies of the Administrative
Agent, the Collateral Agent or any Lender under any Loan Documents.
“Maturity Date” means the earlier of (i) the third anniversary of the Closing
Date and (ii) the date of termination in whole of the Commitments pursuant to
the terms hereof.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, during the preceding five plan years has
made or been obligated to make contributions, or has any liability.
“Multiple Employer Plan” means a Plan with respect to which the Borrower or any
ERISA Affiliate is a contributing sponsor, which has two or more contributing
sponsors at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all Lenders, all affected
Lenders, or all the Lenders with respect to the Loans, in accordance with the
terms of Section 9.02 and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Note” means a promissory note executed and delivered by the Borrower pursuant
to Section 2.13(b) evidencing Loans made or held by a Lender, substantially in
the form of Exhibit C.
“Note Replacement Indebtedness” means Indebtedness of the Borrower and its
Subsidiaries the proceeds of which are used for the repayment of the Existing
2018 Notes or the Existing 2020 Notes, or are Note Replacement Proceeds.


16

--------------------------------------------------------------------------------

 


“Note Replacement Proceeds” means, as of any date of determination, the
then-remaining proceeds of Note Replacement Indebtedness that have been
deposited in a segregated account with the Administrative Agent (or, subject to
the consent of all the Lenders, another bank acceptable to all the Lenders)
pursuant to arrangements acceptable to all the Lenders to be used for the
purpose of repaying, redeeming or refinancing the Existing 2018 Notes.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the foregoing, the Obligations include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by the Borrower under any Loan Document and (b) the
obligation of the Borrower to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or any Lender, in each case in its sole
discretion may elect to pay or advance on behalf of the Borrower in accordance
with the Loan Documents.
“OFAC” has the meaning assigned to such term in Section 3.16(b).
“Organizational Documents” means (a) as to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) as to any
limited liability company, the certificate or articles of formation or
organization and operating agreement and (c) as to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient or Beneficial
Owner, Taxes imposed as a result of a present or former connection between such
Recipient or Beneficial Owner and the jurisdiction imposing such Tax (other than
connections arising from such Recipient or Beneficial Owner having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.
“Participant” has the meaning assigned to such term in Section 9.04(d).
“Participant Register” has the meaning assigned to such term in Section 9.04(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans and Multiemployer Plans and set forth in, with
respect to plan years ending prior to the effective date of the Pension Act,
Section 412 of


17

--------------------------------------------------------------------------------

 


the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower or any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
“Permitted Acquisition” means any acquisition by the Borrower or a Guarantor in
the form of acquisitions of any Person or all or substantially all the business
or a line of business of any Person (whether by the acquisition of the capital
stock of such person, all or substantially the assets of such person or any
combination thereof) if such acquisition meets all of the following
requirements:
(a)    such acquisition is not a hostile acquisition and has been approved by
the board of directors and/or equity holders of such Person,
(b)    the Person or business to be acquired shall be (or be a part of) a
Subsidiary in a line of business that is substantially the same as (or related,
ancillary or complementary to) the line of business as conducted by the Borrower
and its Subsidiaries and, if applicable, shall comply with the requirements of
Section 5.13,
(c)    if such transaction is a merger or consolidation involving (i) the
Borrower, the surviving person shall be the Borrower or (ii) a Guarantor, such
Guarantor shall be the surviving person or the surviving person shall become a
Guarantor and assume all obligations of the non-surviving Guarantor,
(d)    the aggregate consideration paid for acquisitions of Subsidiaries, or
assets acquired by Subsidiaries, that do not become Guarantors (other than by
reason of any such entity being a regulated entity), shall not exceed
$35,000,000 (excluding any consideration paid in capital stock of the Borrower),
(e)    the Borrower shall have represented to the Administrative Agent and the
Lenders that it is in compliance on a pro forma basis (as of the date of the
acquisition and immediately after giving effect thereto including without
limitation any Indebtedness incurred, assumed and/or repaid in connection
therewith and the EBITDA of the acquired Person as if such Person had been
acquired at the beginning of the applicable measurement period) with each of the
financial covenants set forth in Section 6.12 and, in the event that the
aggregate consideration to be paid in connection with any such acquisition
(whether in cash, capital stock or any other form of consideration) exceeds
$35,000,000, the Borrower shall have delivered to the Administrative Agent (for
further delivery to the Lenders) a certificate setting out such pro forma
calculations in form and substance reasonably satisfactory to the Administrative
Agent,
(f)    no Default or Event of Default shall have occurred and be continuing both
immediately before and immediately after giving effect to such acquisition and
any Indebtedness incurred and assumed in connection therewith,
(g)    if the consideration paid for any Permitted Acquisition exceeds
(i) $35,000,000, the Borrower shall have provided the Administrative Agent with
third party due diligence for the Permitted Acquisition on a non-reliance basis,
and (ii) $50,000,000, the Borrower


18

--------------------------------------------------------------------------------

 


shall have provided the Administrative Agent with third party due diligence for
the Permitted Acquisition and shall have used commercially reasonable efforts to
provide such report on a reliance basis; and in each case, such third party due
diligence shall be in form and substance reasonably satisfactory to the
Administrative Agent, and
(h)    the Borrower shall have notified the Administrative Agent of such
proposed acquisition at least ten Business Days prior to the consummation
thereof, together with such information reasonably required to confirm
compliance with the preceding requirements.
“Permitted Holder” means either of the following and such Person’s Affiliates:
(i) Fox & Trot Limited and (ii) VantagePoint Venture Associates IV, L.L.C.
“Permitted Liens” has the meaning assigned to such term in Section 6.02.
“Permitted Refinancing” means the issuance by the Borrower of unsecured notes
with a maturity date that is at least 180 days after the Maturity Date.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Borrower or any Subsidiary, or any such
plan to which the Borrower or any Subsidiary is required to contribute on behalf
of any of its employees or with respect to which the Borrower has any liability.
“Platform” has the meaning assigned to such term in Section 5.02.
“Prepayment Notice” means a notice by the Borrower to prepay Loans, which, when
in writing, shall be substantially in the form of Exhibit E (or such other form
as the Administrative Agent may approve).
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).
“Public Lender” has the meaning assigned to such term in Section 5.02.
“Recipient” means (a) the Administrative Agent and (b) any Lender (and, in the
case of a Lender that is classified as a partnership for U.S. Federal tax
purposes, a Person treated as a beneficial owner thereof for U.S. Federal tax
purposes), in its capacity as a Person receiving a payment under the Loan
Documents.
“Register” has the meaning assigned to such term in Section 9.04(c).
“Regulated Entity” means a direct or indirect wholly-owned Domestic Subsidiary
of Borrower that is subject to Federal or state regulations by the Commodity
Futures Trading Commission, the National Futures Association or the Financial
Industry Regulatory Authority (FINRA) (or any successor to any of the foregoing
Governmental Authorities), including without limitation, minimum capital or
reserve requirements.
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


19

--------------------------------------------------------------------------------

 


“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Related Parties” means, as to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, attorneys-in-fact, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Outstandings and (b) the aggregate unused
Commitments; provided that at any time when there are only two Lenders,
“Required Lenders” means both such Lenders. The portion of the Total
Outstandings and the unused Commitment, as applicable, held or deemed held by a
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders at any time.
“Responsible Officer” means (a) the chief executive officer, president,
executive vice president, vice president or a Financial Officer of the Borrower,
and (b) solely for purposes of the delivery of Borrowing Requests, prepayment
notices and notices for Commitment terminations or reductions given pursuant to
Article II and incumbency certificates and certified Organizational Documents
and resolutions pursuant to Section 4.01, any secretary or assistant secretary
of the Borrower (together with evidence of the authority and capacity of each
such Person to so act in form and substance satisfactory to the Administrative
Agent to the extent such evidence has not previously been received).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means the Collateral Agent and the Lenders.
“Security Agreement” means the Security Agreement in the form of Exhibit F, as
modified, supplemented, amended, restated (including any amendment and
restatement thereof), extended or renewed from time to time in accordance with
the terms thereof and hereof.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of such date
determined in accordance with GAAP.
“Solvent” means, as to any Person as of any date of determination, taking into
account any right of reimbursement, contribution or similar right available to
such Person from other Persons, that on such date (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair saleable
value of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of any


20

--------------------------------------------------------------------------------

 


contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Specified Subsidiary” has the meaning assigned to such term in Section 5.13(a).
“Subordinated Debt” means any Indebtedness of the Borrower or any of its
Subsidiaries that is subject to a subordination agreement in favor of the
Administrative Agent on behalf of the Lenders in a form reasonably acceptable to
the Required Lenders.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, as to any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Trade Date” has the meaning assigned to such term in Section 9.04(b)(i).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate, the Base Rate or the
Cost of Funds Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
“United States” and “U.S.” mean the United States of America.


21

--------------------------------------------------------------------------------

 


“Upfront Fee Letter” means the upfront fee letter dated August 2, 2017 between
the Borrower and the Administrative Agent.
“U.S. Federal Income Taxes” means any U.S. Federal Taxes described in Section
871(a) or 881(a) of the Code, or any successor provision (or any withholding
with respect to such Taxes).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(III).
“wholly-owned” means, as to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than (a)
director’s qualifying shares and (b) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any Law herein shall, unless otherwise specified, refer to such Law as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.03    Accounting Terms; Changes in GAAP.
(a)    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall be construed in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to Sections 5.01(a) and 5.01(b) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for


22

--------------------------------------------------------------------------------

 


in Section 5.02(e)); provided that unaudited statements shall be prepared in
accordance with SEC rules and may omit and condense certain information and
footnote disclosures and will not include year-end audit adjustments.
(b)    Changes in GAAP. If the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

ARTICLE II    

COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01    Commitment.
(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make Loans to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate principal amount not to exceed at any time
outstanding such Lender’s Commitment; provided that, after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate Commitments
and (ii) the sum of the aggregate Outstanding Amount of the Loans of any Lender
shall not exceed such Lender’s Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Loans. Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
(b)    Notwithstanding anything to the contrary herein, until such time as the
Administrative Agent has notified the Borrower and the Lenders in its sole
discretion that the Borrower may request Loans bearing interest based on the
Base Rate, the Lenders shall only make, and the Borrower shall only request,
Eurodollar Rate Borrowings.

SECTION 2.02    Loans and Borrowings.
(a)    Borrowings. Each Loan shall be made as part of a Borrowing consisting of
Loans of the same Type made by the Lenders ratably in accordance with their
respective Commitments.
(b)    Type of Loans. Subject to Section 2.19, each Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Rate Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Rate
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Eurodollar Rate Loan in accordance with
the terms of this Agreement.


23

--------------------------------------------------------------------------------

 


(c)    Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar Rate
Borrowing shall be in an aggregate amount of $5,000,000 or more. Each Base Rate
Borrowing shall be in an aggregate amount equal to $1,000,000 or more; provided
that a Base Rate Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Commitments. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not be more than a
total of 10 Eurodollar Rate Borrowings outstanding under the Facility at any
time.

SECTION 2.03    Borrowing Requests.
(a)    Notice by Borrower. Each Borrowing shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent. Each such notice shall be in the
form of a written Borrowing Request, appropriately completed and signed by a
Responsible Officer of the Borrower, or may be given by telephone to the
Administrative Agent (if immediately confirmed by such a written Borrowing
Request consistent with such telephonic notice) and must be received by the
Administrative Agent not later than 9:00 a.m. (London, England time) (i) in the
case of a Eurodollar Rate Borrowing, three Business Days prior to the date of
the requested Borrowing or (ii) in the case of a Base Rate Borrowing, one
Business Day prior to the date of the requested Borrowing.
(b)    Content of Borrowing Requests. Each Borrowing Request pursuant to this
Section shall specify the following information in compliance with Section 2.02:
(i) the aggregate amount of the requested Borrowing; (ii) the date of such
Borrowing (which shall be a Business Day); (iii) whether such Borrowing is to be
a Base Rate Borrowing or Eurodollar Rate Borrowing; (iv) in the case of a
Eurodollar Rate Borrowing, the Interest Period therefor; and (v) the location
and number of the Borrower’s account to which funds are to be disbursed.
(c)    Notice by Administrative Agent to Lenders. Promptly following receipt of
a Borrowing Request, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
(d)    Failure to Elect. Subject to Section 2.01(b), if no election as to the
Type of a Borrowing is specified in the applicable Borrowing Request, then the
requested Borrowing shall be a Eurodollar Rate Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Rate Borrowing with an
Interest Period of one month’s duration, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

SECTION 2.04    Incremental Facility.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, on a one-time basis, request an increase in the Commitment by an amount not
exceeding $25,000,000 (an “Incremental Facility”); provided that any such
request for an Incremental Facility shall be in a minimum amount of $5,000,000.
The Borrower may invite any Lender to provide an Incremental Facility (any such
Lender, an “Incremental Lender”). Any proposed Incremental Lender offered or
approached to provide all or a portion of an Incremental Facility may elect or
decline, in its sole discretion, to provide such portion of such Incremental
Facility.


24

--------------------------------------------------------------------------------

 


(b)    Notification by Administrative Agent; Additional Lenders. To achieve the
full amount of a requested increase, and subject to the approval of the
Administrative Agent, the Borrower may also invite additional Eligible Assignees
to become Incremental Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
(c)    Effective Date and Allocations. If the Facility is increased in
accordance with this Section 2.04, the Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower, the Lenders and the Incremental Lenders of the final allocation of
such increase and the Increase Effective Date.
(d)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
from each Loan Party dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article III and in the other Loan Documents are true
and correct, on and as of the Increase Effective Date, except that for purposes
of this Section 2.04, the representations and warranties contained in Section
3.05(a) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 5.01, and (B) both
before and after giving effect to the Incremental Facility, no Default exists.
The Borrower shall (x) deliver or cause to be delivered any other customary
documents (including, without limitation, legal opinions, documentation and
other information so requested by any Lender in connection with applicable “know
your customer” and anti-money-laundering rules and other regulations) as
reasonably requested by the Administrative Agent in connection with the
Incremental Facility, and (y) pay any applicable fees assessed by any proposed
Incremental Lender for processing a request for an Incremental Facility. The
Incremental Facility shall receive proceeds of prepayments on the same basis as
the Loans (such prepayments to be shared pro rata on the basis of the original
aggregate funded amount thereof among the Loans and such Incremental Facility).
(e)    Conflicting Provisions. This Section 2.04 shall supersede any provisions
in Section 2.15 or Section 9.02 to the contrary.
(f)    Identical Terms. Except as otherwise specifically set forth herein, all
of the other terms and conditions applicable to such Incremental Facility shall
be identical to the terms and conditions applicable to the Facility.

SECTION 2.05    [Reserved].

SECTION 2.06    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make the amount of each Borrowing
to be made by it hereunder available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 9:00 a.m.
(London, England time) on the proposed date thereof. The Administrative Agent
will make all such funds so received available to the Borrower in like funds, by
wire transfer of such funds in accordance with the instructions provided in the
applicable Borrowing Request.


25

--------------------------------------------------------------------------------

 


(b)    Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender, prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with this
Section and may (but shall not be required to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent immediately on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans under the Facility. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07    Interest Elections.
(a)    Elections for Borrowings. The Loans comprising each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Rate Borrowing, shall have the Interest Period specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurodollar Rate Borrowing, may
elect the Interest Period therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
(b)    Elections for Continuations and Conversions. Each such election pursuant
to this Section shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent. Each such notice shall be in the form of a written
Interest Election Request, appropriately completed and signed by a Responsible
Officer of the Borrower, or may be given by telephone to the Administrative
Agent (if immediately confirmed in writing by delivery of such a written
Interest Election Request consistent with such telephonic notice) and must be
received by the Administrative Agent not later than 9:00 a.m. (London, England
time) three Business Days prior to the date of such requested continuation or
conversion.
(c)    Content of Interest Election Requests. Each Interest Election Request
pursuant to this Section shall specify the following information in compliance
with Section 2.02:


26

--------------------------------------------------------------------------------

 


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or
Eurodollar Rate Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period therefor after giving effect to such election.
(d)    Notice by Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and such Lender’s portion of each resulting Borrowing.
(e)    Failure to Elect; Events of Default. Subject to Section 2.01(b), if the
Borrower fails to deliver a timely and complete Interest Election Request with
respect to a Eurodollar Rate Borrowing prior to the end of the Interest Period
therefor, then, unless such Eurodollar Rate Borrowing is repaid as provided
herein, the Borrower shall be deemed to have selected that such Eurodollar Rate
Borrowing shall automatically be converted to a Base Rate Borrowing at the end
of such Interest Period. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
such Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Rate Borrowing and (ii) unless repaid,
each Eurodollar Rate Borrowing shall automatically be converted to a Base Rate
Borrowing at the end of the Interest Period therefor; provided that if the
Administrative Agent has not yet notified the Borrower under Section 2.01(b)
that the Base Rate is available, then the rate of interest on such Borrowing
shall be the Cost of Funds Rate.

SECTION 2.08    Prepayments.
(a)    Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time and from time to time prepay any Borrowing in whole or in
part without premium or penalty, subject to the requirements of this Section.
(b)    Mandatory Prepayments.
(i)    The Borrower shall immediately prepay the Facility, the Commitments of
the Lenders shall immediately terminate, and all principal, interest and all
other Obligations of the Borrower shall become immediately due and payable on
the earlier of (x) the date that is one month prior to the maturity date of the
Borrower’s Existing 2018 Notes or (y) the date that is one month prior to the
maturity date of the Borrower’s Existing 2020 Notes, provided that the foregoing
shall not apply with respect to any Existing Notes:


27

--------------------------------------------------------------------------------

 


(A)    that as of such date have been fully repaid, redeemed or refinanced by a
Permitted Refinancing ; or
(B)    that as of such date are the subject of a fully funded cash reserve in an
amount at least equal to the full redemption amount of such Existing Notes then
outstanding;
provided that each Lender in its sole discretion shall be entitled to waive such
prepayment and cancellation in respect of its respective Commitment.
(ii)    No redemption or repurchase of, prepayment of any amount under, or
funding of any cash reserve in respect of, the Existing Notes (or any Permitted
Refinancing thereof) shall be funded with the proceeds of any indebtedness
incurred by the Borrower or any of its Subsidiaries except for a Permitted
Refinancing.
(c)    Notices. Each such notice pursuant to this Section shall be in the form
of a written Prepayment Notice, appropriately completed and signed by a
Responsible Officer of the Borrower, or may be given by telephone to the
Administrative Agent (if immediately confirmed by such a written Prepayment
Notice consistent with such telephonic notice) and must be received by the
Administrative Agent (i) in the case of prepayment of a Eurodollar Rate
Borrowing, not later than 9:00 a.m. (London, England time) three Business Days
before the date of prepayment or (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 9:00 a.m. (London, England time) one Business Day
before the date of prepayment. Each Prepayment Notice shall specify (x) the
prepayment date and (y) the principal amount of each Borrowing or portion
thereof to be prepaid. Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each Prepayment Notice shall be irrevocable; provided that, if
a notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.
(d)    Amounts; Application. Each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of a Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in such Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11, together
with any additional amounts required pursuant to Section 2.16.

SECTION 2.09    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the unused portion of the Commitments or from time to time reduce the
unused Commitments; provided that (a) each such notice shall be in writing and
must be received by the Administrative Agent at least five Business Days prior
to the effective date of such termination or reduction, and shall be irrevocable
(provided that a notice of termination of the Commitments may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied), (b) any such partial reduction shall


28

--------------------------------------------------------------------------------

 


be in an aggregate amount of $1,000,000 or more and (c) the Borrower shall not
terminate or reduce the Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments. Unless previously terminated, the Commitments shall
automatically terminate on the date specified in clause (i) of the definition of
“Maturity Date.”
(b)    Application of Commitment Reductions. The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Commitments
pursuant to this Section. Upon any reduction of unused Commitments, the
Commitment of each Lender shall be reduced by such Lender’s ratable share of the
amount of such reduction.

SECTION 2.10    Repayment of Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Maturity Date
the aggregate principal amount of all Loans outstanding on such date together
with accrued interest thereon.

SECTION 2.11    Interest.
(a)    Interest Rates. Subject to paragraph (b) of this Section 2.11, (i) each
Base Rate Loan under the Facility shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Rate for Base Rate Loans under the Facility
and (ii) each Eurodollar Rate Loan under the Facility shall bear interest at a
rate per annum equal to the Adjusted Eurodollar Rate for the Interest Period
therefor plus the Applicable Rate for Eurodollar Rate Loans under the Facility.
(b)    Default Interest. If an Event of Default has occurred under Section
7.01(a) or (b) hereof, such amount payable by the Borrower shall thereafter bear
interest at a rate per annum equal to the applicable Default Rate. Upon the
request of the Required Lenders, while any Event of Default exists, the Borrower
shall pay interest on the principal amount of all Loans and any other amount
outstanding hereunder at a rate per annum equal to the applicable Default Rate.
(c)    Payment Dates. Accrued interest on each Loan shall be payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein; provided that (i) interest accrued pursuant to paragraph
(b) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Base Rate Loan
under the Facility prior to the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Rate Borrowing prior to the end of the Interest Period therefor,
accrued interest on such Borrowing shall be payable on the effective date of
such conversion.
(d)    Interest Computation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Base Rate at times when the Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Base Rate or Adjusted
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


29

--------------------------------------------------------------------------------


 


SECTION 2.12    Fees.
(a)    Commitment Fees.
(i)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee which shall accrue at a rate equal to the
Commitment Percentage (as defined below) times the daily undrawn portion of the
Facility, during the period from and including the Closing Date to but excluding
the Maturity Date. Accrued commitment fees shall be payable quarterly in
arrears, commencing on the first quarterly anniversary of the Closing Date. For
purposes of computing commitment fees, the Commitment of any Lender shall be
deemed to be used to the extent of the Outstanding Amounts of the Loans of such
Lender.
(ii)    The Commitment percentage (the “Commitment Percentage”) shall be 0.50%
per annum, provided that beginning five Business Days after the date on which
the Borrower delivers to the Administrative Agent consolidated financial
statements pursuant to Section 5.01 for the first full fiscal quarter after the
Closing Date, the Commitment Percentage will be determined by the below grid
based on the Borrower’s Consolidated Gross Leverage Ratio as determined by
reference to the financial statements most recently delivered (or deemed
delivered) by the Borrower pursuant to Section 5.01; provided, further that if
the Borrower does not deliver (or is not deemed to have delivered) the required
financial statements within the time periods specified in Section 5.01, then
until the date that is three Business Days after the date on which such
financial statements are delivered (or deemed delivered), the Commitment
Percentage shall be the highest percentage set forth in the applicable column of
the below grid:


Consolidated Gross Leverage Ratio
Percent Per Annum
<0.5x
0.40%
≥0.5x to <1.0x
0.45%
≥1.0x to <1.5x
0.50%
≥1.5x
0.55%



(b)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent for its own account the fees payable in the amounts and at
the times agreed pursuant to the Fee Letter, the Upfront Fee Letter or otherwise
in writing between the Borrower and the Administrative Agent.
(c)    Fee Computation. All fees payable under this Section shall be computed on
the basis of a year of 360 days and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Each determination by the Administrative Agent of a fee hereunder shall be
conclusive absent manifest error.

SECTION 2.13    Evidence of Debt.
(a)    Maintenance of Records. Each Lender shall maintain in accordance with its
usual practice records evidencing the indebtedness of the Borrower to such
Lender resulting from


30

--------------------------------------------------------------------------------

 


each Credit Extension made by such Lender. The Administrative Agent shall
maintain the Register in accordance with Section 9.04(c). The entries made in
the records maintained pursuant to this paragraph (a) shall be prima facie
evidence absent manifest error of the existence and amounts of the obligations
recorded therein. Any failure of any Lender or the Administrative Agent to
maintain such records or to make any entry therein, or any error therein, shall
not in any manner affect the obligations of the Borrower under this Agreement
and the other Loan Documents. In the event of any conflict between the records
maintained by any Lender and the records maintained by the Administrative Agent
in such matters, the records of the Administrative Agent shall control in the
absence of manifest error.
(b)    Promissory Notes. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall prepare, execute and deliver to such
Lender a promissory note of the Borrower payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form specified herein (or any other form approved by the Administrative Agent),
which shall evidence such Lender’s Loans in addition to such records.

SECTION 2.14    Payments Generally; Several Obligations of Lenders.
(a)    Payments by Borrower. All payments to be made by the Borrower hereunder
and the other Loan Documents shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all such payments shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in immediately available funds not later than 9:00
a.m. (London, England time) on the date specified herein. All amounts received
by the Administrative Agent after such time on any date shall be deemed to have
been received on the next succeeding Business Day and any applicable interest or
fees shall continue to accrue. The Administrative Agent will promptly distribute
to each applicable Lender under the Facility its ratable share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s applicable lending office (or otherwise
distribute such payment in like funds as received to the Person or Persons
entitled thereto as provided herein). If any payment to be made by the Borrower
shall fall due on a day that is not a Business Day, payment shall be made on the
next succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such next
succeeding Business Day would fall after the Maturity Date, payment shall be
made on the immediately preceding Business Day. Except as otherwise expressly
provided herein, all payments hereunder or under any other Loan Document shall
be made in Dollars.
(b)    Application of Insufficient Payments. Subject to Section 7.02, if at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied to pay interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties.
(c)    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make


31

--------------------------------------------------------------------------------

 


such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the applicable Lenders, as the case may be, severally agrees to repay to the
Administrative Agent immediately on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(d)    Deductions by Administrative Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.06(b), 2.15 or 8.06,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to the Administrative
Agent until all such unsatisfied obligations are fully paid and/or (ii) hold any
such amounts in a segregated account as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
(e)    Several Obligations of Lenders. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 8.06 are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation or to make any such payment on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participations or to make its payment under
Section 8.06.

SECTION 2.15    Sharing of Payments. If any Lender shall obtain on account of
the principal of or interest on any of its Loans any payment (whether voluntary,
involuntary or through the exercise of any right of setoff or otherwise) in
excess of its ratable share thereof (or other share contemplated hereunder),
then the Lender shall (a) notify the Administrative Agent of such fact and (b)
purchase from the other Lenders such participations in such Loans made by them,
as the case may be, as shall be necessary to cause such purchasing Lender to
share the excess payment in respect of such Loans or such participations, as the
case may be, ratably with each of such other Lenders; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) this Section shall not be construed to apply to (x) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for any
assignment or participation pursuant to Section 9.04. The Borrower consents to
the foregoing and agrees that any Lender acquiring a participation pursuant to
this Section may, to the fullest extent permitted by applicable Law, exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation. The Administrative Agent will keep records
(which shall be conclusive absent


32

--------------------------------------------------------------------------------

 


manifest error) of participations purchased under this Section and will in each
case notify the applicable Lenders following any such purchases or repayments.
Each Lender that purchases a participation pursuant to this Section shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

SECTION 2.16    Compensation for Losses. Upon written demand of any Lender (with
a copy to the Administrative Agent) from time to time, setting forth in
reasonable detail the basis for calculating such compensation, the Borrower
shall promptly (but in any event within ten days) after such demand compensate
such Lender for and hold such Lender harmless from any loss, cost (including any
breakage costs) or expense incurred by it as a result of (a) any continuation,
conversion, payment or prepayment of any Eurodollar Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); (b) any failure
by the Borrower (for a reason other than the failure of such Lender to make a
Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan on the
date or in the amount notified by the Borrower; or (c) any assignment of such
Lender’s Eurodollar Rate Loans pursuant to Section 2.21(b) on a day other than
the last day of the Interest Period therefor, including, in each case, any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained; provided that, for the avoidance of doubt, the
Borrower shall not be obligated to compensate any Lender under this Section for
any loss of anticipated profits in respect of any of the foregoing. For purposes
of calculating amounts payable by the Borrower to the Lenders under this
Section, each Lender shall be deemed to have funded each Eurodollar Rate Loan
made by it at the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

SECTION 2.17    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made free and clear
of and without deduction or withholding for any Taxes; provided that if any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after making such
deductions or withholdings (including such deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deductions been made. For the avoidance of doubt, if any Indemnified Taxes are
withheld by any Person other than a Withholding Agent (e.g., U.S. Federal
withholding Taxes that are withheld by a Lender that is a U.S. partnership), the
amount payable by the Borrower shall not be increased under this Section, but,
if the Indemnified


33

--------------------------------------------------------------------------------

 


Taxes are U.S. Federal Income Taxes, the affected Beneficial Owners shall be
entitled to seek indemnification for such Indemnified Taxes under paragraph (c)
of this Section 2.17.
(b)    Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Indemnification by Borrower. The Borrower shall indemnify each Recipient
(and, with respect to U.S. Federal Income Taxes, if such Recipient is not the
Beneficial Owner, the Beneficial Owner) within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or Beneficial Owner or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Any indemnification claim by a Beneficial
Owner that is not a Recipient shall be asserted by the applicable Recipient on
behalf of such Beneficial Owner.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify (i)
the Administrative Agent, promptly (but in any event within ten days) after
demand therefor, for any Indemnified Taxes (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) the Borrower and the Administrative Agent for any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.04(d) relating
to the maintenance of a Participant Register and (iii) the Borrower and the
Administrative Agent for any Excluded Taxes, in each case attributable to such
Lender that are payable or paid by the Administrative Agent or the Borrower (as
applicable) in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Excluded Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or the Borrower
(as applicable) shall be conclusive absent manifest error. Each Lender hereby
authorizes the Administrative Agent or the Borrower (as applicable) to set off
and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent or the Borrower (as
applicable) to the Lender from any other source against any amount due to the
Administrative Agent or the Borrower (as applicable) under this paragraph (d).
The agreements in this paragraph (d) shall survive the resignation and/or
replacement of the Administrative Agent.
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


34

--------------------------------------------------------------------------------

 


(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences to the contrary, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (ii)(A), (ii)(B)(I) through (IV) and (ii)(C)
of this paragraph (f)) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying, to the extent that such Lender is legally
entitled to do so, that such Lender is exempt from U.S. Federal backup
withholding tax; and
(B)    any Non-U.S. Lender shall, to the extent that it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(I)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal Income
Taxes pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    in the case of a Non-U.S. Lender claiming an exemption from U.S. Federal
Income Taxes for income that is effectively connected with a U.S. trade or
business, executed originals of IRS Form W-8ECI;
(III)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that (A) such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in


35

--------------------------------------------------------------------------------

 


Section 881(c)(3)(C) of the Code and (B) the interest payments in question are
not effectively connected with a U.S. trade or business conducted by such
Non-U.S. Lender or are effectively connected but are not includible in the
Non-U.S. Lender’s gross income for U.S. Federal Income Tax purposes under an
income tax treaty (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E;
(IV)    to the extent that a Non-U.S. Lender is not the Beneficial Owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), executed originals of IRS Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate,
Form W-9, and/or other certification documents from each Beneficial Owner, as
applicable; provided that if the Non-U.S. Lender is a partnership (and not a
participating Lender) and one or more Beneficial Owners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate on behalf of each such Beneficial Owner; or
(V)    executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal Income Taxes,
duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(C)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this paragraph (g) to the
contrary, in no event will the indemnified party be required to pay any amount


36

--------------------------------------------------------------------------------

 


to an indemnifying party pursuant to this paragraph (g) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

SECTION 2.18    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Eurodollar
Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (a) through (e) of the definition of “Excluded
Taxes” and (C) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Loan or of maintaining its obligation to make any such Loan, or to increase the
cost to such Lender, the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements and Liquidity Requirements. If any Lender determines
that any Change in Law affecting such Lender, any of its applicable lending
offices or its holding company, as the case may be, regarding capital
requirements or liquidity requirements has or would have the effect of reducing
the rate of return on capital for such Lender or its holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender to a level below that which such Lender or its holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or its holding company’s policies with respect to
capital adequacy or liquidity requirements), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or its holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate promptly (but in any event within ten days) after receipt
thereof.


37

--------------------------------------------------------------------------------

 


(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 2.19    Inability to Determine Rates. If prior to the commencement of
the Interest Period for any Eurodollar Rate Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurodollar Rate Borrowing shall be ineffective and such Borrowing (unless
prepaid) shall be continued as, or converted to, a Base Rate Borrowing, and (ii)
if any Borrowing Request requests a Eurodollar Rate Borrowing, such Borrowing
shall be made as a Base Rate Borrowing, provided that if the Administrative
Agent has not yet notified the Borrower under Section 2.01(b) that the Base Rate
is available, then the rate of interest on such Borrowing shall be the Cost of
Funds Rate.

SECTION 2.20    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to the Adjusted Eurodollar Rate, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate, in
each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which


38

--------------------------------------------------------------------------------

 


Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Adjusted Eurodollar Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted, together
with any additional amounts required pursuant to Section 2.16.

SECTION 2.21    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If at any time (i) any Lender
requires the Borrower to pay additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(ii) any Lender requests compensation under Section 2.18 or (iii) any Lender
gives a notice pursuant to Section 2.20, then such Lender shall, at the request
of the Borrower, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (A) would eliminate
or reduce amounts payable pursuant to Section 2.17 or Section 2.18, as the case
may be, in the future, or eliminate the need for the notice pursuant to Section
2.20, and (B) in each case, would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If at any time (i) the Borrower is required to
pay additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, (ii) any Lender requests
compensation under Section 2.18, (iii) any Lender gives a notice pursuant to
Section 2.20 or (iv) any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
the Administrative Agent and such Lender, replace such Lender by causing such
Lender (and such Lender shall be obligated) to assign pursuant to Section
9.04(b) (with the processing and recording fee under Section 9.04(b)(iv) to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement and the other Loan Documents to one or more Eligible Assignees;
provided that:
(A)    neither the Administrative Agent nor any Lender shall have any obligation
to find a replacement assignee;
(B)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.16) from the applicable assignee (to the
extent of such outstanding principal, funded participations and accrued interest
and fees) or the Borrower (in the case of all other amounts);


39

--------------------------------------------------------------------------------

 


(C)    in the case of any such assignment resulting from payments required to be
made pursuant to Section 2.17 or a claim for compensation under Section 2.18,
such assignment will result in a reduction in such payments or compensation
thereafter or, in the case of any such assignment resulting from a notice
pursuant to Section 2.20, such assignment will eliminate the need for such
notice;
(D)    such assignment does not conflict with applicable Law; and
(E)    in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall be deemed to have consented
to the applicable amendment, waiver or consent.
In connection with any such assignment resulting from a Lender becoming a
Defaulting Lender or a Non-Consenting Lender, if any such Defaulting Lender or
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption pursuant to Section 9.04(b) reflecting
such assignment within five Business Days of the date on which the applicable
assignee executes and delivers such Assignment and Assumption to such Defaulting
Lender or Non-Consenting Lender, then such Defaulting Lender or Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of such Defaulting Lender or
Non-Consenting Lender, whereupon such assignment shall become effective upon
payment to such Lender of all amounts owing to such Lender under clause (B)
above (which amounts shall be calculated by the Administrative Agent and shall
be conclusive absent manifest errror) and compliance with the other applicable
requirements pursuant to Section 9.04(b).
Notwithstanding anything in this Section to the contrary, the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 8.07.
A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise (including any action taken by
such Lender pursuant to paragraph (a) of this Section 2.21), the circumstances
entitling the Borrower to replace such Lender cease to apply.

SECTION 2.22    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything herein to the
contrary, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02 unless otherwise agreed by the
Borrower and the Administrative Agent.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement,


40

--------------------------------------------------------------------------------

 


as determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and, sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, owed to, all the
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this clause (ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Commitment Fees. No Defaulting Lender shall be entitled to receive any
commitment fees payable under Section 2.12(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments under the
Facility, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; provided, further, that, except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

ARTICLE III    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01    Existence, Qualification and Power. The Borrower and each
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and


41

--------------------------------------------------------------------------------

 


all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, except, in each case referred to in clause (a) (other than with respect
to the Borrower), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.02    Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document to which it is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of its Organizational Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any Subsidiary (other than the Lien created by the
Loan Documents) or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or any
Subsidiary or its property is subject or (c) violate any Law.

SECTION 3.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, except for
(i) such approvals, consents, exemptions, authorizations, actions or notices
that have been duly obtained, taken or made and in full force and effect and
(ii) filings necessary to perfect Liens created pursuant to the Loan Documents.

SECTION 3.04    Execution and Delivery; Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

SECTION 3.05    Financial Statements; No Material Adverse Effect.
(a)    Financial Statements. The Audited Financial Statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations and cash flows for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein. All
financial projections and forecasts delivered to the Administrative Agent and
the Lenders pursuant hereto were prepared in good faith based upon assumptions
believed to be reasonable at the time made (it being recognized by the
Administrative Agent and the Lenders that such financial projections and
forecasts are not to be viewed as facts and that the actual results may vary and
such variances may be material).


42

--------------------------------------------------------------------------------

 


(b)    No Material Adverse Change. Since the date of the Audited Financial
Statements, there has been no event or circumstance that, either individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

SECTION 3.06    Litigation. There are no actions, suits, proceedings, claims,
disputes or investigations pending or, to the knowledge of the Borrower,
threatened, at Law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any Subsidiary that (a) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect or (b) purport to affect or pertain to this Agreement or any
other Loan Document or any of the transactions contemplated hereby.

SECTION 3.07    No Default. Neither the Borrower nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

SECTION 3.08    Property.
(a)    Ownership of Properties. Each of the Borrower and its Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title that, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
(b)    Intellectual Property. Each of the Borrower and its Subsidiaries owns,
licenses or possesses the right to use all of the trademarks, tradenames,
service marks, trade names, copyrights, patents, franchises, licenses and other
intellectual property rights that are necessary for the operation of their
respective businesses, as currently conducted, business, and the use thereof by
the Borrower and its Subsidiaries does not conflict with the rights of any other
Person, except to the extent that such failure to own, license or possess or
such conflicts, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. The conduct of the business of the
Borrower or any Subsidiary as currently conducted or as contemplated to be
conducted does not infringe upon or violate any rights held by any other Person,
except to the extent that such infringements and violations, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, is threatended that, either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

SECTION 3.09    Payment Obligations. The Borrower and its Subsidiaries have
filed all Federal, state and other material tax returns and reports required to
be filed, and have paid and discharged (i) all Federal taxes (and, to the extent
the amount is material, all state and other taxes), fees, assessments and
governmental charges or levies imposed upon it or upon its properties or assets
prior to the date on which penalties attach thereto, and all lawful claims for
labor, materials and supplies which, if unpaid, might become a Lien upon any
properties or assets of the Borrower or any Subsidiary, except to the extent
such taxes, fees, assessments or governmental charges or levies, or such claims,
are being contested in good faith by appropriate proceedings and are


43

--------------------------------------------------------------------------------

 


adequately reserved against in accordance with GAAP; and (ii) all material
Indebtedness, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness except to the extent such
Indebtedness is being contested in good faith by appropriate proceedings and are
adequately reserved in accordance with GAAP.

SECTION 3.10    Disclosure. The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which the Borrower or any of its Subsidiaries is subject, and
all other matters known to it, that, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. No report,
financial statement, certificate or other written information furnished (other
than projected or pro forma financial information) by or on behalf of the
Borrower to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected or pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time made (it
being recognized by the Administrative Agent and the Lenders that such pro forma
financial information is not to be viewed as fact and that the actual results
may vary and such variances may be material).

SECTION 3.11    Compliance with Laws. Each of the Borrower and its Subsidiaries
is in compliance with the requirements of all Laws (including Environmental
Laws) and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to so comply,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.12    ERISA Compliance.
(a)    Except as could not reasonably by expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
Laws and (ii) each Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the IRS to be exempt
from Federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the IRS, and, to the knowledge of
the Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
(b)    There are no pending or, to the knowledge of the Borrower, threatened or
contemplated claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that, either individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.


44

--------------------------------------------------------------------------------

 


(c)    No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that, either individually
or in the aggregate, could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan.
(d)    The present value of all accrued benefits under each Pension Plan (based
on those assumptions used to fund such Pension Plan) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Pension Plan allocable to
such accrued benefits by a material amount. As of the most recent valuation date
for each Multiemployer Plan, the potential liability of the Borrower or any
ERISA Affiliate for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 or Section 4205 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans, is
zero.
(e)    To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities, except to the extent that the failure to
so comply could not reasonably by expected, either individually or in the
aggregate, to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Plan
which is funded, determined as of the end of the most recently ended fiscal year
of the Borrower or Subsidiary, as applicable, on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Foreign Plan by a material amount, and for each Foreign
Plan which is not funded, the obligations of such Foreign Plan are properly
accrued.

SECTION 3.13    Environmental Matters. Except with respect to any matters that,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, neither the Borrower nor any Subsidiary (a) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) knows of any basis for any permit, license or other approval required under
any Environmental Law to be revoked, canceled, limited, terminated, modified,
appealed or otherwise challenged, (c) has or could reasonably be expected to
become subject to any Environmental Liability, (d) has received notice of any
claim, complaint, proceeding, investigation or inquiry with respect to any
Environmental Liability (and no such claim, complaint, proceeding, investigation
or inquiry is pending or, to the knowledge of the Borrower, is threatened or
contemplated) or (e) knows of any facts, events or circumstances that could give
rise to any basis for any Environmental Liability of the Borrower or any
Subsidiary.

SECTION 3.14    Margin Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any Credit
Extension hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing, not more than 25% of the value of


45

--------------------------------------------------------------------------------

 


the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis) will be Margin Stock.

SECTION 3.15    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.16    PATRIOT Act; OFAC; FCPA.
(a)    PATRIOT Act. To the extent applicable, each of the Borrower and its
Subsidiaries is in compliance in all material respects with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended), and any other enabling legislation or executive order relating
thereto, and (ii) the PATRIOT Act. No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments in violation of the FCPA.
(b)    Sanctioned Persons.
(i)    None of the Borrower, any of its Subsidiaries or any director, officer,
employee, agent, or affiliate of the Borrower or any of its Subsidiaries is a
Person that is, or is owned or controlled by Persons that are: (A) the subject
of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), or
(B) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria); and
(ii)    The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (a) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(b) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).
(iii)    Neither the Borrower nor any of its Subsidiaries has knowingly engaged
in, or is now knowingly engaged in any dealings or transactions with any Person,
or in any country or territory, that at the time of the dealing or transaction
is or was, or whose government is or was, the subject of Sanctions.
(c)    Foreign Corrupt Practices Act.
(i)    Each of the Borrower and its Subsidiaries and, to the Borrower’s
knowledge, their respective directors, officers, agents, employees and any
Person acting for or on behalf of the Borrower or its Subsidiaries,


46

--------------------------------------------------------------------------------

 


(A)    has complied with, are in compliance with and will comply with the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), and any other applicable anti-bribery, anti-corruption
law, or anti-money laundering law (together with the FCPA, the “Anti-Corruption
Laws”); and
(B)    has instituted and maintain policies and procedures designed to ensure
continued compliance with the Anti-Corruption Laws.
(ii)    The Borrower will not, and will ensure that each of its Subsidiaries
does not, use the proceeds of the Loans in violation of any Anti-Corruption
Laws.

SECTION 3.17    Subsidiaries and Other Equity Investments.
(a)    Each Subsidiary of the Borrower on the date of this Agreement is listed
in Schedule 3.17. Except as set forth in such Schedule, on the date of this
Agreement the Borrower has no equity interest in any Person.
(b)    Schedule 3.17 sets forth as of the date hereof (i) the jurisdiction of
organization of each Subsidiary of the Borrower, (ii) the nature of the legal
organization of each such Subsidiary, (iii) the number and percentage of the
capital stock or other equity interests of each such Subsidiary that the
Borrower directly or indirectly owns, and (iv) any other Persons directly or
indirectly owning any interest in any such Subsidiary and the number and
percentage of the capital stock or other equity interests of such Subsidiary
owned by such other Persons. All of the issued and outstanding capital stock or
other equity interests of each such Subsidiary have been duly authorized and are
validly issued and are fully paid and non-assessable. No securities convertible
into or exchangeable for any shares of capital stock or other ownership
interests of the Borrower’s Subsidiaries, or any options, warrants or other
commitments entitling any Person to purchase or otherwise acquire any shares of
capital stock or other ownership interests of such Subsidiaries, are issued and
outstanding.

SECTION 3.18    Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans and any Incremental Facility for
general working capital requirements of the Borrower, Permitted Acquisitions,
and general corporate purposes, in each case, not in contravention of any Law or
of any Loan Document.

SECTION 3.19    Representations and Warranties in Other Documents. All
representations and warranties set forth in the other Documents were true and
correct in all material respects at the time as of which such representations
and warranties were made (or deemed made) and shall be true and correct in all
material respects as of the Closing Date as if such representations and
warranties were made on and as of such date (it being understood and agreed that
any such representation or warranty which by its terms is made as of a specified
date shall be true and correct in all material respects as of such specified
date).


47

--------------------------------------------------------------------------------


 


SECTION 3.20    Security Agreement.
(a)    The Security Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
first priority perfected security interest in the Collateral (as defined
therein) and the proceeds thereof subject to Permitted Liens.
(b)    No filings or recordings are required in order to perfect (or maintain
perfections or priority of) the security interests created in the Collateral
under the Security Agreement, except the filing of UCC financing statements.

SECTION 3.21    Indebtedness. Schedule 6.01 sets forth a list of all
Indebtedness of the Borrower and its Subsidiaries as of the Closing Date and
which is to remain outstanding after giving effect to this Agreement (excluding
the Loans), in each case, showing the aggregate principal amount thereof and the
name of the respective borrower and any of its Subsidiaries which directly or
indirectly guarantees such debt.

SECTION 3.22    Solvency. The Borrower is Solvent.

SECTION 3.23    Guaranty. As of the Closing Date, each of Gain Capital Group,
LLC, GTX SEF, LLC, Gain GTX, LLC and Gain Capital Securities, Inc. are Regulated
Entities.

ARTICLE IV    

CONDITIONS

SECTION 4.01    Closing Date. The obligation of each Lender to make Credit
Extensions hereunder is subject to the satisfaction (or waiver in accordance
with Section 9.02) of the following conditions (and, in the case of each
document specified in this Section to be received by the Administrative Agent,
such document shall be in form and substance satisfactory to the Administrative
Agent):
(a)    Executed Counterparts. The Administrative Agent shall have received from
each party hereto a counterpart of this Agreement and each other Loan Document
signed on behalf of such party (or written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page to this Agreement and each other Loan Document) that such party
has signed a counterpart of this Agreement and each other Loan Document).
(b)    Certificates. The Administrative Agent shall have received such customary
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the Borrower as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with the Loan Documents.
(c)    Corporate Documents. The Administrative Agent shall have received such
other documents and certificates (including Organizational Documents and good
standing certificates) as the Administrative Agent may reasonably request
relating to the organization,


48

--------------------------------------------------------------------------------

 


existence and good standing of the Borrower and any other legal matters relating
to the Borrower, the Loan Documents or the transactions contemplated thereby.
(d)    Opinion of Counsel to Borrower. The Administrative Agent shall have
received an opinion of Drinker, Biddle & Reath LLP, counsel to the Borrower,
addressed to the Administrative Agent, the Lenders and dated the Closing Date,
in form and substance satisfactory to the Administrative Agent (and the Borrower
hereby instructs such counsel to deliver such opinion to such Persons).
(e)    [Reserved].
(f)    Fees and Expenses. The Borrower shall have paid all fees, costs and
expenses (including reasonable legal fees and expenses) agreed in writing to be
paid by it to the Agents and the Lenders in connection herewith to the extent
due (and, in the case of expenses (including reasonable legal fees and
expenses), to the extent that statements for such expenses shall have been
delivered to the Borrower on or prior to the Closing Date).
(g)    [Reserved].
(h)    KYC Information. The Borrower shall have provided to each Lender the
documentation and other information so requested by such Lender in connection
with applicable “know your customer” and anti-money-laundering rules and other
regulations, including the PATRIOT Act, in each case at least ten days prior to
the Closing Date.
(i)    Financial Statements. The Borrower shall have delivered (or been deemed
to have delivered) to the Lenders the Audited Financial Statements.
(j)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, confirming satisfaction of the conditions set forth in this Section
and compliance with the conditions set forth in clauses (b) and (c) of Section
4.02.
(k)    [Reserved].
(l)    Solvency Certificate. The Administrative Agent shall have received from
the chief financial officer of the Borrower a solvency certificate, in form and
substance satisfactory to the Administrative Agent, which certifies that the
Borrower and its Subsidiaries, on a consolidated basis, are, and immediately
after giving effect to the Borrowings and the other transactions contemplated
under this Agreement, will be, Solvent.
(m)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably request.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Credit Extensions
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section


49

--------------------------------------------------------------------------------

 


9.02) at or prior to 3:00 p.m. (New York City time) on September 1, 2017 (and,
in the event that such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02    Conditions to All Credit Extensions. The obligation of each
Lender to make a Credit Extension (including its initial Credit Extension) is
additionally subject to the satisfaction of the following conditions:
(a)    the Administrative Agent shall have received a written Borrowing Request
in accordance with the requirements hereof;
(b)    the representations and warranties of the Borrower set forth in this
Agreement and in any other Loan Document shall be true and correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of the date of such
Credit Extension (or, in the case of any such representation or warranty
expressly stated to have been made as of a specific date, as of such specific
date);
(c)    no Leverage Non-Compliance Period shall have commenced and be continuing
or would result from such Credit Extension or from the application of proceeds
thereof;
(d)    no Default shall have occurred and be continuing or would result from
such Credit Extension or from the application of proceeds thereof; and
(e)    the Borrower shall have satisfied the requirements set forth on Schedule
4.02, except to the extent such requirements shall have been waived by the
Required Lenders.
Each Borrowing Request by the Borrower hereunder and each Credit Extension shall
be deemed to constitute a representation and warranty by the Borrower on and as
of the date of the applicable Credit Extension as to the matters specified in
clauses (b), (c) and (d) above in this Section.

ARTICLE V    

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated, and all Obligations shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01    Financial Statements. The Borrower will furnish to the
Administrative Agent and each Lender:
(a)    as soon as available, and in any event within 120 days after the end of
each fiscal year of the Borrower (or, if earlier, 5 Business Days after the date
required to be filed with the SEC, but without giving effect to any extension
permitted by the SEC) (commencing with the fiscal year ended December 31, 2017),
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
audited and accompanied by a report and opinion of KPMG LLP or other independent
public accountants of nationally recognized standing, which report and opinion
shall be prepared in accordance with GAAP (without a “going concern”


50

--------------------------------------------------------------------------------

 


or like qualification or exception and without any qualification or exception as
to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, 5 Business Days after the date required to be filed with the SEC,
but without giving effect to any extension permitted by the SEC) (commencing
with the fiscal quarter ended September 30, 2017), a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal quarter, the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, certified
by a Financial Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject only to customary year-end
audit adjustments and the absence of footnotes; and
(c)    as soon as available, but in any event at least 60 days after the end of
each fiscal year of the Borrower, forecasts, in a format consistent with
forecasts provided by the Borrower to the Administrative Agent in the past,
prepared by management of the Borrower and a summary of material assumptions
used to prepare such forecasts of consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries on a
quarterly basis for the then-current fiscal year.

SECTION 5.02    Certificates; Other Information. The Borrower will deliver to
the Administrative Agent and each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Section 5.01(a), but only to the extent permitted by accounting industry
policies generally followed by independent certified public accountants, a
certificate of its independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default arising from a breach
under Section 6.12 or, if any such Event of Default shall exist, stating the
nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b), a duly completed certificate signed by a Responsible
Officer of the Borrower (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12 (which
certificate may be delivered by electronic communications including telecopier
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes thereof);
(c)    promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the shareholders of the


51

--------------------------------------------------------------------------------

 


Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower or any Subsidiary may file or be
required to file with the SEC or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, and
not otherwise required to be delivered pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any material request or
notice received by the Borrower or any Subsidiary, or any statement or report
furnished by the Borrower or any Subsidiary to any holder of debt securities of
the Borrower or any Subsidiary, pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished pursuant
hereto;
(e)    promptly after receipt thereof by the Borrower or any Subsidiary, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of the Borrower or any Subsidiary thereof; and
(f)    promptly following any request therefor, such other information regarding
the operations, business, properties, liabilities (actual or contingent),
condition (financial or otherwise) or prospects of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 5.01(a) or (b) or Section
5.02(c) or (d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which such
materials are publicly available as posted on the Electronic Data Gathering,
Analysis and Retrieval system (EDGAR) (or any successor electronic gathering
system); or (ii) of the publication by the Borrower of such financial statements
on its website, so long as such system or website is publicly available;
provided that, at the request of the Administrative Agent or any Lender, the
Borrower shall promptly deliver electronic or paper copies of such filings
together with all accompanying exhibits, attachments, calculations, or other
supporting documentation included with such filing. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
document to it and maintaining its copies of such documents.
The Borrower hereby acknowledges that (A) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder and under the other Loan
Documents (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak, DealVault or another similar electronic
transmission system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed


52

--------------------------------------------------------------------------------

 


to the Public Lenders and that (1) all such Borrower Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Agents and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of U.S. Federal and state securities Laws (provided, however, that
to the extent that such Borrower Materials constitute Information, they shall be
subject to Section 9.12); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Agents shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

SECTION 5.03    Notices. The Borrower will promptly notify the Administrative
Agent and each Lender of:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit, investigation or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws, that, if adversely determined, would reasonably
be expected to have a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, either individually or together
with any other ERISA Events, would reasonably be expected to have a Material
Adverse Effect;
(d)    notice of any action arising under any Environmental Law or of any
noncompliance by the Borrower or any Subsidiary with any Environmental Law or
any permit, approval, license or other authorization required thereunder that,
if adversely determined, would reasonably be expected to have a Material Adverse
Effect;
(e)    any material change in accounting or financial reporting practices by the
Borrower or any Subsidiary;
(f)    any change in the Debt Ratings from S&P or Moody’s, or the placement by
S&P or Moody’s of the Borrower on a “CreditWatch” or “WatchList” or any similar
list, in each case with negative implications, or the cessation by S&P or
Moody’s of, or its intent to cease, rating the Borrower’s debt; and
(g)    any matter or development that has had or would reasonably be expected to
have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the
occurrence requiring such notice and stating what action the Borrower has taken
and proposes to take with respect thereto.

SECTION 5.04    Preservation of Existence, Etc.
The Borrower will, and will cause each of its Subsidiaries to, (a) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 6.03 or 6.04; (b) take all reasonable action to
maintain all rights, licenses, permits, privileges and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure


53

--------------------------------------------------------------------------------

 


to do so would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

SECTION 5.05    Maintenance of Properties. The Borrower will, and will cause
each of its Subsidiaries to, (a) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition (ordinary wear and tear excepted) and (b) make all
necessary repairs thereto and renewals and replacements thereof, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06    Maintenance of Insurance. The Borrower will, and will cause each
of its Subsidiaries to, maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and its Subsidiaries)
as are customarily carried under similar circumstances by such Persons.

SECTION 5.07    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay, discharge or otherwise satisfy as the same shall
become due and payable, all of its obligations and liabilities, including Tax
liabilities and claims, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.08    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
such compliance to include, without limitation, compliance with the Patriot Act,
OFAC, the FCPA or any other Anti-Corruption Laws and the Racketeer Influenced
and Corrupt Organizations Chapter of the Organized Crime Control Act of 1970,
except (other than in the case of the Patriot Act or the FCPA) to the extent
that the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.09    Environmental Matters. The Borrower will, and will cause each of
its Subsidiaries to, (a) (i) comply with all Environmental Laws, and (ii)
obtain, maintain in full force and effect and comply with any permits, licenses
or approvals required for the facilities or operations of the Borrower or any of
its Subsidiaries, and (b) conduct and complete any investigation, study,
sampling or testing, and undertake any corrective, cleanup, removal, response,
remedial or other action necessary to identify, report, remove and clean up all
Hazardous Materials present or released at, on, in, under or from any of the
facilities or real properties of the Borrower or any of its Subsidiaries, except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

SECTION 5.10    Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries


54

--------------------------------------------------------------------------------

 


in conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.

SECTION 5.11    Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably requested; provided
that, other than with respect to such visits and inspections during the
continuation of an Event of Default, (a) only the Administrative Agent on behalf
of the Lender may exercise rights under this Section and (b) the Administrative
Agent shall not exercise such rights more often than once during any calendar
year; provided, further, that when an Event of Default exists the Administrative
Agent or any Lender (or any of their respective representatives) may do any of
the foregoing under this Section. The Administrative Agent and the Lenders shall
give the Borrower the opportunity to participate in any discussions with the
Borrower’s accountants.

SECTION 5.12    Use of Proceeds. The Borrower will use the proceeds of the Loan
only as provided in Section 3.18.

SECTION 5.13    Additional Subsidiaries; Regulated Entities.
(a)    Promptly after the date that either (i) the Borrower incorporates,
creates or acquires any additional wholly-owned Domestic Subsidiary or (ii) a
wholly-owned Domestic Subsidiary that is a Regulated Entity ceases to be
Regulated Entity (any such wholly-owned Domestic Subsidiary being a “Specified
Subsidiary”) and, in any event, within five Business Days, the Borrower will
notify the Administrative Agent thereof in writing.
(b)    Within five Business Days after the date the Borrower incorporates,
creates or acquires a Specified Subsidiary or a wholly-owned Domestic Subsidiary
that is a Regulated Entity becomes a Specified Subsidiary, the Borrower will (i)
cause any such Specified Subsidiary to execute and deliver a Joinder Agreement
and become a party to the Guaranty (or a supplement thereto), execute and
deliver an Accession Agreement (as that term is defined in the Security
Agreement) and grant a security interest to the Collateral Agent as provided in
the Security Agreement, and cause such Specified Subsidiary to execute and file
any UCC-1 financing statements necessary to create a first priority perfected
security interest in each jurisdiction in which such filing is necessary to
perfect the security interest of the Collateral Agent; and (ii) cause the equity
holder thereof to promptly pledge (or cause another Guarantor owning the equity
interests to promptly pledge) the capital stock or other equity interests of
such Specified Subsidiary to the Collateral Agent pursuant to and subject to the
limitations contained in the Security Agreement (or a supplement thereto).
(c)    Additionally, the Borrower and such Specified Subsidiary will execute and
deliver to the Administrative Agent such other items as reasonably requested by
the Administrative Agent or the Required Lenders in connection with the
foregoing, including resolutions, incumbency and officers’ certificates,
opinions of counsel, search reports and other certificates and documents.


55

--------------------------------------------------------------------------------


 


SECTION 5.14    Further Assurances and Additional Acts. The Borrower shall
execute, acknowledge, deliver, file, notarize and register at its own expense
all such further agreements, instruments, certificates, documents and assurances
and perform such acts as the Administrative Agent or the Required Lenders shall
deem necessary or appropriate to effectuate the purposes of the Loan Documents,
and promptly provide the Administrative Agent with evidence of the foregoing
satisfactory in form and substance to the Administrative Agent or the Required
Lenders.

ARTICLE VI    

NEGATIVE COVENANTS
Until the Commitments have expired or been terminated, and all Obligations have
been paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01    Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 6.01
and any refinancings, refundings, renewals or extensions thereof (including any
Note Replacement Indebtedness); provided that the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
(c)    Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;
(d)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose and not for speculative purposes;
(e)    Indebtedness of a Subsidiary acquired pursuant to a Permitted
Acquisition, such Indebtedness not to exceed $25,000,000 in any consecutive 12
month period; provided that (i) such Indebtedness was not incurred in connection
with, or in anticipation or contemplation of, such Permitted Acquisition, (ii)
no Event of Default has occurred or is continuing as of the date of such
Acquisition and (iii) after giving effect to such Indebtedness, the Borrower
would be in compliance on a pro forma basis with each of the financial covenants
set forth in Section 6.12;
(f)    in connection with Capitalized Leases or purchase money Indebtedness,
Indebtedness not to exceed $5,000,000 in the aggregate at any time;
(g)    Indebtedness incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation or in respect


56

--------------------------------------------------------------------------------

 


of surety and appeal bonds, performance bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money);
(h)    Indebtedness arising in connection with the endorsement of instruments
for deposit in the ordinary course of business;
(i)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of its incurrence;
(j)    non-recourse Indebtedness incurred in order to finance the payment of
insurance premiums in the ordinary course of business; and
(k)    so long as no Default or Event of Default then exists or would result
therefrom, unsecured Indebtedness incurred by the Borrower and its Subsidiaries
in an aggregate principal amount not exceeding $35,000,000 at any one time
outstanding.

SECTION 6.02    Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 6.02 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 6.01(b), (iii) the direct or any contingent
obligor with respect thereto is not changed and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 6.01(b);
(c)    Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


57

--------------------------------------------------------------------------------

 


(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.01(j);
(i)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(j)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions holding such deposits;
(k)    licenses and sublicenses (including of any Intellectual Property), in
connection with the Borrower’s proprietary trading platforms, granted by a Loan
Party in the ordinary course of business and which do not interfere with the
operations of the Loan Parties or the interests of licensors and sublicensors
thereunder;
(l)    Liens arising from the filing (for notice purposes only) of UCC-1
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) in respect of true leases;
(m)    provisions of all applicable zoning laws, regulations or ordinances
regulating the use of or occupancy of the property which are imposed by any
governmental authority having jurisdiction over such property which are not
violated by the current use or occupancy of such property or the operation of
the business thereon;
(n)    any Lien securing Indebtedness permitted under Sections 6.01(e) and (f);
and
(o)    other Liens on assets, securing Indebtedness or other obligations not
prohibited hereunder not to exceed $5,000,000 in the aggregate at any time
outstanding..

SECTION 6.03    Fundamental Changes. The Borrower will not, nor will it permit
any Subsidiary to, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


58

--------------------------------------------------------------------------------

 


(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee shall either be the Borrower or
another wholly-owned Subsidiary.

SECTION 6.04    Dispositions. The Borrower will not, and will not permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:
(a)    Dispositions of property, whether now owned or hereafter acquired, which
is obsolete, damaged or no longer used or useful in the business of the Borrower
or any of its Subsidiaries and trade-ins and exchanges of equipment in the
ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of cash and cash equivalents in the ordinary course of
business;
(e)    Dispositions permitted by Section 6.03;
(f)    non-exclusive licenses of intellectual property rights in the ordinary
course of business and substantially consistent with past practice;
(g)    Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section; provided that the aggregate book value of all property
Disposed of pursuant to this clause (g) in any fiscal year shall not exceed
$50,000,000;
(h)    discounts or forgiveness of accounts receivable in the ordinary course of
business or in connection with collection or compromise thereof;
(i)    any involuntary disposition from loss of, damage to or destruction of, or
any condemnation or other taking for public use of any property of the Borrower
or its Subsidiaries;
(j)    the license, transfer, abandonment or other disposition of Intellectual
Property that is, in the reasonable judgment of the Borrower or its
Subsidiaries, (i) no longer economically practicable or commercially desirable
to maintain or useful in the conduct of the business of such Person, or (ii)
with respect to any license, or any failure to maintain, abandonment or other
similar disposition of Intellectual Property, (x) no longer material to the
conduct of the business of such Person, or (y) in the ordinary course of
business.


59

--------------------------------------------------------------------------------


 


SECTION 6.05    Restricted Payments. The Borrower will not, and will not permit
any Subsidiary to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:
(a)    each Subsidiary may make Restricted Payments to the Borrower and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of such Equity Interests in respect of which such
Restricted Payment is being made;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;
(c)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with, and in an amount not to
exceed, the amount of the proceeds received from the substantially concurrent
issue of new common Equity Interests; and
(d)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower may (i) declare or pay cash dividends to its
shareholders, provided that the aggregate amount of such dividends does not
exceed $25,000,000 per annum and (ii) purchase, redeem or otherwise acquire for
cash its Equity Interests if, after giving effect thereto, the aggregate amount
of such purchases, redemptions, retirements and acquisitions paid or made after
the Closing Date in any fiscal year does not exceed $15,000,000.

SECTION 6.06    Investments. The Borrower will not, and will not permit any
Subsidiary to, make any Investments, except:
(a)    Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;
(b)    Investments of the Borrower in any wholly-owned Subsidiary and
Investments of any wholly-owned Subsidiary in the Borrower or in another
wholly-owned Subsidiary;
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors (whether in
connection with a foreclosure, bankruptcy, workout or otherwise);
(d)    Guarantees permitted by Section 6.01;
(e)    Investments constituting Permitted Acquisitions;
(f)    Investments in a Swap Contract, provided that such obligations are (or
were) entered into by such Person in the ordinary course of business and not for
speculative purposes; and


60

--------------------------------------------------------------------------------

 


(g)    other Investments in an amount not exceeding $75,000,000 in the aggregate
in any fiscal year of the Borrower.

SECTION 6.07    Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among the Borrower and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries, (ii) usual and
customary indemnification obligations in the Organizational Documents of the
Borrower and its Subsidiaries for acts and omissions of their officers and
directors, and (iii) compensation and other employee benefit plans,
indemnification and reimbursement of out-of-pocket expenses of employees,
officers and directors.

SECTION 6.08    Certain Restrictive Agreements. The Borrower will not, and will
not permit any Subsidiary to, enter into any Contractual Obligation that,
directly or indirectly, (a) limits the ability of (i) any Subsidiary to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower, (ii) any Subsidiary to Guarantee the Indebtedness of the Borrower or
(iii) the Borrower or any Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person; or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person other than (1) under this Agreement and the other Loan Documents,
(2) any document or instrument governing Indebtedness incurred pursuant to
Sections 6.01(e) and (f); provided, that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith, (3)
customary restrictions and conditions contained in any agreement relating to the
Disposition permitted under Section 6.04 pending the consummation of such
Disposition, (4) customary provisions restricting the subletting or assignment
of any lease governing a leasehold interest, (5) licenses and contracts entered
into in the ordinary course of business which contain standard or customary
provisions for such license or contract prohibiting the assignment of such
agreement, and (6) any restrictions existing under or by reason of any
requirements of Law.

SECTION 6.09    Changes in Fiscal Periods. The Borrower will not permit the last
day of its fiscal year to end on a day other than December 31 or change the
Borrower’s method of determining its fiscal quarters.

SECTION 6.10    Changes in Nature of Business. The Borrower will not, and will
not permit any Subsidiary to, engage to any material extent in any business
other than those businesses conducted by the Borrower and its Subsidiaries on
the date hereof or any business complementary, ancillary, reasonably related or
incidental thereto.

SECTION 6.11    Restriction on Use of Proceeds. The Borrower will not use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry Margin Stock.


61

--------------------------------------------------------------------------------


 


SECTION 6.12    Financial Covenants.
(a)    Consolidated Gross Leverage Ratio. The Borrower will not permit its
Consolidated Gross Leverage Ratio as of the end of any fiscal quarter to be
greater than the ratio set forth below for such date:


Fiscal Quarter
Maximum Consolidated Gross Leverage Ratio
Fiscal quarter ending September 30, 2017
3.00 to 1.00
Fiscal quarter ending December 31, 2017
3.00 to 1.00
Fiscal quarter ending March 31, 2018 and each fiscal quarter thereafter
2.50 to 1.00



; provided that if as of the end of any fiscal quarter the Consolidated Gross
Leverage Ratio is greater than the ratio set forth above, then the Borrower
shall nevertheless be deemed to be in compliance with this Section 6.12(a) if,
for the period until such time that the Consolidated Gross Leverage Ratio is
again equal to or less than the ratio set forth above as of the end of the
relevant fiscal quarter (such period being the “Leverage Non-Compliance
Period”), at all times (i) the sum of, without duplication, (A) amounts held in
the Borrower’s Controlled Accounts, which Controlled Accounts are free and clear
of all Liens other than Liens in favor of the Collateral Agent, plus (B) the
Borrower’s Consolidated Net Unencumbered Liquid Assets, equals or exceeds
$75,000,000, and (ii) the Total Outstandings do not exceed the amounts held in
the Borrower’s Controlled Accounts, in the aggregate; provided further that at
no time during the Leverage Non-Compliance Period will the Borrower request or
be permitted to make any drawings under the Loan.
(b)    Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Borrower to be less than 5.00 to 1.00.
(c)    Consolidated Net Capital. The Borrower will not permit Consolidated Net
Capital at any time to be less than the sum of (i) an amount equal to 80% of the
Borrower’s Net Worth (calculated in accordance with GAAP and as determined as of
the Closing Date), plus (ii) an amount equal to 35% of the Consolidated Net
Income earned in each fiscal quarter ending after the Closing Date (with no
deduction for a net loss in any such fiscal quarter and as determined in
accordance with GAAP as reported in each unaudited quarterly consolidated
financial statement of the Borrower and in each audited annual consolidated
financial statement of the Borrower), plus (iii) an amount equal to 75% of the
aggregate increases in Shareholders’ Equity of the Borrower and its Subsidiaries
after the Closing Date by reason of the issuance and sale of Equity Interests of
the Borrower or any Subsidiary (other than issuances to the Borrower or a
wholly-owned Subsidiary or in connection with a Permitted Acquisition), provided
that this covenant shall be tested on the last day of each fiscal quarter
beginning September 30, 2017.


62

--------------------------------------------------------------------------------


 


SECTION 6.13    Sales and Leasebacks. The Borrower will not, and will not permit
any of its Subsidiaries to, become liable, directly or indirectly, with respect
to any lease, whether an Operating Lease or a Capital Lease, of any property
(whether real, personal or mixed), whether now owned or hereafter acquired, (i)
which the Borrower or such Subsidiary has sold or transferred or is to sell or
transfer to any other Person or (ii) which the Borrower or such Subsidiary
intends to use for substantially the same purposes as any other property which
has been or is to be sold or transferred by the Borrower or such Subsidiary to
any other Person in connection with such lease.

SECTION 6.14    Redemption of Subordinated Debt. The Borrower will not, and will
not permit any of its Subsidiaries to, make any voluntary or optional payment or
repayment on, redemption, exchange or acquisition for value of, or any sinking
fund or similar payment with respect to, any Subordinated Debt.

SECTION 6.15    Amendments of Certain Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, amend, modify or change its certificate
or articles of incorporation (including, without limitation, by the filing or
modification of any certificate or articles of designation), certificate of
formation, limited liability company agreement or by-laws (or the equivalent
organizational documents), as applicable, unless such amendment, modification,
change or other action contemplated by this Section could not reasonably be
expected to have a Material Adverse Effect.

ARTICLE VII    

EVENTS OF DEFAULT

SECTION 7.01    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or any waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or any waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any such representation or warranty under this
Agreement or any other Loan Document already qualified by materiality, such
representation or warranty shall prove to have been incorrect) when made or
deemed made;


63

--------------------------------------------------------------------------------

 


(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.03(a), 5.04 (with respect to the Borrower’s
existence), 5.11 and 5.12 or in Article VI;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Section) and such failure
shall continue unremedied for a period of 30 or more days after notice thereof
by the Administrative Agent to the Borrower;
(f)    (i) the Borrower or any Subsidiary shall fail to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness (other than Indebtedness under the
Loan Documents) having an aggregate principal amount of more than $2,500,000, in
each case beyond the applicable grace period with respect thereto, if any; or
(ii) the Borrower or any Subsidiary shall fail to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (f)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness and such
Indebtedness is repaid when required under the documents providing for such
documents;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered;
(h)    the Borrower or any of its Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Section 7.01, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;


64

--------------------------------------------------------------------------------

 


(i)    the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(j)    there is entered against the Borrower or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $5,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and does not deny or fail to acknowledge coverage), or
(ii) a non-monetary final judgment or order that, either individually or in the
aggregate, has a Material Adverse Effect and, in either case, there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect;
(k)    an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount that could reasonably be expected to have a
Material Adverse Effect;
(l)    a Change of Control shall occur;
(m)    any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations, ceases to be
in full force and effect; or the Borrower or any other Person contests in
writing the validity or enforceability of any provision of any Loan Document; or
the Borrower denies in writing that it has any or further liability or
obligation under any Loan Document, or purports in writing to revoke, terminate
or rescind any Loan Document; or
(n)    any Lien purported to be created pursuant to the Loan Documents shall for
any reason (other than pursuant to the release thereof to the extent expressly
permitted by the terms of the Loan Documents) shall cease to be a valid and
perfected first priority lien on and security interest in any collateral covered
thereby other than for Permitted Liens;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:
(i)    terminate the Commitments, and thereupon the Commitments shall terminate
immediately;
(ii)    declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and


65

--------------------------------------------------------------------------------

 


(iii)    exercise on behalf of itself and the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents and/or applicable Law;
provided that, in case of any event with respect to the Borrower described in
clause (g) or (h) of this Section, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.

SECTION 7.02    Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.22, shall be applied by the Administrative Agent as
follows:
(i)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees and disbursements and
other charges of counsel payable under Section 9.03 and amounts payable under
the Fee Letter and the Upfront Fee Letter) payable to the Administrative Agent
in its capacity as such;
(ii)    second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees and disbursements and other charges of counsel payable
under Section 9.03) arising under the Loan Documents, ratably among them in
proportion to the respective amounts described in this clause (ii) payable to
them;
(iii)    third, to payment of that portion of the Obligations constituting
unpaid interest on the Loans, ratably among the Lenders in proportion to the
amounts described in this clause (iii) payable to them;
(iv)    fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, ratably among the Lenders in proportion to the
amounts described in this clause (iv) payable to them;
(v)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent and the Lenders based upon the respective
aggregate amounts of all such Obligations owing to them in accordance with the
respective amounts thereof then due and payable; and
(vi)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

ARTICLE VIII    

AGENCY


66

--------------------------------------------------------------------------------


 


SECTION 8.01    Appointment and Authorization of Agents. Each Lender hereby
irrevocably appoints Barclays to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agents and the
Lenders, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

SECTION 8.02    Rights as a Lender. Any Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent hereunder, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as such Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03    Exculpatory Provisions.
(a)    No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, no
Agent shall: (i) be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing; (ii) have any duty to take
any discretionary action or exercise any discretionary powers, except (in the
case of the Administrative Agent) discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and (iii)
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by such Agent or any of its Affiliates in any
capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall


67

--------------------------------------------------------------------------------

 


be necessary, under the circumstances as provided in Article VII and Section
9.02), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default unless and until the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default and stating that such notice is a
“notice of default.”
(c)    No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than (in the
case of the Administrative Agent) to confirm receipt of items expressly required
to be delivered to it.

SECTION 8.04    Reliance by Administrative Agent. Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Credit Extension that
by its terms shall be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to any such Credit Extension. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or wilful misconduct in the selection of such sub‑agents.


68

--------------------------------------------------------------------------------


 


SECTION 8.06    Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligations of any Loan Party to do so) on a
pro rata basis (determined as of the time that the applicable payment is sought
based on each Lender’s ratable share at such time) and hold harmless each
Agent-Related Person against any and all Indemnified Liabilities incurred by it;
provided that (a) no Lender shall be liable for payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment of a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or wilful
misconduct (and no action taken in accordance with the directions of the
Required Lender shall be deemed to constitute gross negligence or wilful
misconduct for purposes of this Section). In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including the fees, disbursements
and other charges of counsel) incurred by the Administrative Agent in connection
with preparation, execution, delivery, administration, modification, amendment
or enforcement (whether through negotiations, legal proceedings or otherwise)
of, or legal advice in respect of rights and responsibilities under, this
Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that the Administrative Agent is not reimbursed for
such costs or expenses by or on behalf of the Borrower.
To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. Federal
Income Tax. If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. Federal Income Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, U.S. Federal Income Tax ineffective or for any
other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred in connection therewith.

SECTION 8.07    Resignation of Administrative Agent. The Administrative Agent
may resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall appoint from among the Lenders a successor agent (which may be an
Affiliate of a Lender), with the consent of the Borrower at all times other than
during the existence of an Event of Default (which consent shall not be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment prior
to the effective date of the resignation of the Administrative Agent, then the
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on such effective date,
where (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders


69

--------------------------------------------------------------------------------

 


under any of the Loan Documents, the retiring Administrative Agent may (but
shall not be obligated to) continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

SECTION 8.08    Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 8.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


70

--------------------------------------------------------------------------------

 


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 and 9.03.

SECTION 8.10    Duties of Other Agents. None of the Agents (other than the
Administrative Agent) identified on the cover page or signature pages of this
Agreement shall have any rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement or any of the other Loan
Documents, except in its capacity as a Lender hereunder. Without limiting any
other provision of this Article, none of such Agents in their respective
capacities as such shall have or be deemed to have any fiduciary relationship
with any Lender or any other Person by reason of this Agreement or any other
Loan Document.

ARTICLE IX    

MISCELLANEOUS

SECTION 9.01    Notices.
(a)    Notices Generally. Unless otherwise expressly provided herein, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the applicable party hereto, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as provided in
Schedule 9.01. Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
telecopier shall be deemed to have been given when sent (except that, if not
given by 5:00 p.m. (London, England time) for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in paragraph (b) below shall be effective
as provided therein.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving, or is
unwilling to receive, notices under Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt


71

--------------------------------------------------------------------------------

 


by the intended recipient, at its e-mail address as described in clause (i)
above, of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    Change of Address, etc. The Borrower and the Administrative Agent may
change its address, telecopier number, telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier number,
telephone number or electronic mail address for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
transfer instructions for such Lender.
(d)    Public Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to have selected the
“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including the U.S. Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of the
U.S. Federal or state securities Laws. In the event that any Public Lender has
elected for itself to not access any information disclosed through the Platform
or otherwise, such Public Lender acknowledges that (i) the Agents and other
Lenders may have access to such information and (ii) neither the Borrower nor
any Agent or other Lender with access to such information shall have (x) any
responsibility for such Public Lender’s decision to limit the scope of
information it has obtained in connection with this Agreement and the other Loan
Documents or (y) any duty to disclose such information to such electing Lender
or to use such information on behalf of such electing Lender, and shall not be
liable for the failure to so disclose or use, such information.
(e)    Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON
IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent-Related Person have any liability to the Borrower, any Lender or any other
Person or entity for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Platform, except to the extent that such


72

--------------------------------------------------------------------------------

 


losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by an final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent-Related Person;
provided that in no event shall any Agent-Related Person have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential damages or punitive damages (as opposed to direct or actual
damages).
(f)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Requests and other telephonic notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
for all losses, costs, expenses and liabilities resulting from the reliance of
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and telephonic communications with the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereby consents to such recording.

SECTION 9.02    Waivers; Amendments.
(a)    No Waiver; Remedies Cumulative; Enforcement. No failure or delay by the
Administrative Agent or any Lender in exercising any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, remedy,
power or privilege, or any abandonment or discontinuance of steps to enforce
such a right remedy, power or privilege, preclude any other or further exercise
thereof or the exercise of any other right remedy, power or privilege. The
rights, remedies remedy, powers and privileges of the Administrative Agent and
the Lenders hereunder and under the Loan Documents are cumulative and are not
exclusive of any rights, remedies, powers or privileges that any such Person
would otherwise have.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 7.01 for the benefit of all the Lenders; provided that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.15) or (iii) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise provided to the Administrative Agent pursuant to
Section 7.01 and (y) in addition to the matters set forth in clauses (ii) and
(iii) of the preceding proviso and subject to Section 2.15, any Lender may, with
the consent of the Required Lenders, enforce any rights or remedies available to
it and as authorized by the Required Lenders.
(b)    Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower therefrom,
shall be effective unless in writing executed by the Borrower and the Required
Lenders, and acknowledged by the


73

--------------------------------------------------------------------------------

 


Administrative Agent, or by the Borrower and the Administrative Agent with the
consent of the Required Lenders, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:
(i)    extend or increase any Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Article IV or the waiver of any Default shall not
constitute an extension or increase of any Commitment of any Lender);
(ii)    reduce the principal of, or rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly and adversely
affected thereby (provided that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive the
obligation of the Borrower to pay interest at the Default Rate);
(iii)    extend the Maturity Date or postpone any date scheduled for any payment
of principal of, or interest on, any Loan or any fees or other amounts payable
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, without the written consent of each Lender directly and
adversely affected thereby;
(iv)    change Section 2.14(b) or Section 2.15 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;
(v)    change any provision of this Section or the percentage in the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
(vi)    with respect to any Credit Extension after the Closing Date, waive any
condition set forth in Section 4.02 without the written consent of the Required
Lenders;
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of the Administrative Agent, unless in writing executed by the
Administrative Agent, in addition to the Borrower and the Lenders required
above.
Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loan may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and (y) any
amendment, waiver or consent requiring the consent of all the Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than the other affected Lenders shall require the consent of such Defaulting
Lender.
In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in


74

--------------------------------------------------------------------------------

 


any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders to the Administrative Agent within ten Business Days
following receipt of notice thereof.

SECTION 9.03    Expenses; Indemnity; Etc.
(a)    Costs and Expenses. The Borrower agrees to pay or reimburse (i) all
reasonable, documented, out-of-pocket costs and expenses incurred by the
Administrative Agent and other Agents in connection with the syndication of the
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including the reasonable
fees, charges and disbursements of counsel (but limited to one primary counsel
for the Administrative Agent) and (ii) all out-of-pocket costs and expenses
incurred by the Administrative Agent, the other Agents, each Lender (including
the reasonable fees, charges and disbursements of one primary counsel (and, if
reasonably necessary, of a single local counsel in any relevant jurisdiction or
a single special counsel in any relevant area of expertise) for the
Administrative Agent or any Lender) in connection with the enforcement or
protection of any rights and remedies under this Agreement and the other Loan
Documents, including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
in connection with any workout, restructuring or negotiations in respect of the
Credit Extensions and the Loan Documents, including the reasonable fees, charges
and disbursements of counsel (but limited to one counsel for the Administrative
Agent, the other Agents and the Lenders taken a whole).
(b)    Indemnification by Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and each Related Parties of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs (including settlement costs), disbursements and
out-of-pocket fees and expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted or
awarded against any Indemnitee in any way relating to or arising out of or in
connection with or by reason of (i) any actual or prospective claim, litigation,
investigation or proceeding in any way relating to, arising out of, in
connection with or by reason of any of the following, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, litigation or proceeding): (x) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other document delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby or (y) any Commitment, any Credit Extension or the use or proposed use
thereof or of the proceeds thereof or (ii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any of its Subsidiaries or any other
location, or any Environmental Liability related in any way to the Borrower or
any of its Subsidiaries ((i) and (ii), collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of such Indemnitee and regardless of whether such
Indemnitee is a party thereto,


75

--------------------------------------------------------------------------------

 


and whether or not any such claim, litigation, investigation or proceeding is
brought by the Borrower, its equity holders, its affiliates, its creditors or
any other Person; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, fees and expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee.
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
other document contemplated thereby, the transactions contemplated thereby, any
Commitment or any Credit Extension, the use thereof or of the proceeds thereof
or such Indemnitee’s activities in connection therewith (whether before or after
the Closing Date); provided that such waiver of special, indirect, consequential
or punitive damages shall not limit the indemnification obligations of the
Borrower under this Section. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials obtained through any Platform or other information transmission
systems in connection with the Loan Documents or the transactions contemplated
thereby unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(d)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor by the relevant Person entitled thereto.

SECTION 9.04    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of paragraph
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans; provided that
(in each case with respect to the Facility) any such assignment shall be subject
to the following conditions:


76

--------------------------------------------------------------------------------

 


(i)    Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment under the Facility and the Loans at
the time owing to it under the Facility or in the case of an assignment to a
Lender or an Affiliate of an Lender or an Approved Fund with respect to a
Lender, no minimum amount need be assigned and (B) in any case not described in
the foregoing subclause (A), the amount of the Commitment under the Facility
(which for this purpose includes Loans outstanding thereunder) of the assigning
Lender, or if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans under the Facility of the assigning Lender,
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000, in the case of any
assignment in respect of the Facility, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that contemporaneous assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining where
such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations in the Facility on a
non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required only for assignments in respect of the Facility
unless (x) any Event of Default has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption (except as
otherwise provided in Section 2.21(b)), together with a processing and
recordation fee of $3,500; provided that the Administrative Agent may, in its
sole discretion, elect to waive such fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


77

--------------------------------------------------------------------------------

 


(v)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable ratable share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full ratable share of all Loans; provided that, notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.17, 2.18 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 9.04.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts and stated interest of the Loans and other amounts due under Section
2.05 owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower at the
Administrative Agent’s Office at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower or any of its Affiliates or
Subsidiaries, or a Person that the Administrative Agent has identified in a
notice to the Lenders as a Defaulting Lender) (each, a “Participant”) in


78

--------------------------------------------------------------------------------

 


all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.06 with respect to any payments
made by such Lender to its Participant(s). Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, waiver or consent in respect of any provision of this Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
consent described in the first proviso to Section 9.02(b) that directly affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.17 and 2.18 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
9.04; provided that (x) such Participant agrees to be subject to the provisions
of Section 2.17 as if it were an assignee under paragraph (b) of this Section
and (y) a Participant shall not be entitled to receive any greater payments
under Sections 2.17 and 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of such participation is made with the Borrower’s prior written
consent. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), maintain a register in the United States on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Credit Extensions or other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that any such Commitment, Credit Extension or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in any Loan Document or other
documents delivered in connection herewith or therewith or pursuant hereto or
thereto shall be considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery hereof and thereof and the


79

--------------------------------------------------------------------------------

 


making of the Credit Extensions hereunder, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied and so long as the Commitments have not expired or been
terminated. The provisions of Sections 2.16, 2.17, 2.18, 9.03, 9.15 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the payment in full of the
Obligations, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees and expenses payable to
the Agents and the Lenders (or any of them), constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

SECTION 9.07    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders


80

--------------------------------------------------------------------------------

 


shall be limited by Debtor Relief Laws, as determined in good faith by the
Administrative Agent, then such provision shall be deemed to be in effect only
to the extent not so limited.

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) such Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 9.09    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of New York.
(b)    Jurisdiction. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or tort or otherwise,
against the Administrative Agent, any Lender, any Related Party of any of the
foregoing, in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in a forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable Law, in
such Federal court. Each


81

--------------------------------------------------------------------------------

 


of the parties hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any other jurisdiction
in connection with the exercise of any rights or the enforcement of any
judgment.
(c)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Agents and the Lenders agree to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with customary practices); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other


82

--------------------------------------------------------------------------------

 


Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder; (f)
subject to an agreement containing provisions substantially the same (or at
least as restrictive) as those of this Section (or as may otherwise be
reasonably acceptable to the Borrower), to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement, or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder; (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Facility;
(h) with the consent of the Borrower; or (i) to the extent that such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS SUBSIDIARIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED TO THE
ADMINISTRATIVE AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY
CONTAIN MATERIAL NON-


83

--------------------------------------------------------------------------------

 


PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE
LAW.

SECTION 9.13    PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act.

SECTION 9.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively, “charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable Law,
the rate of interest payable in respect of such Loan hereunder, together with
all charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate for each day to the date of
repayment, shall have been received by such Lender.

SECTION 9.15    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.

SECTION 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency


84

--------------------------------------------------------------------------------

 


relationship between the Borrower and its Subsidiaries and any Agent or any
Lender is intended to be or has been created in respect of the transactions
contemplated hereby or by the other Loan Documents, irrespective of whether any
Agent or any Lender has advised or is advising the Borrower or any Subsidiary on
other matters, (ii) the arranging and other services regarding this Agreement
provided by the Agents and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Agents and the
Lenders, on the other hand, (iii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (b) (i) the Agents and the Lenders each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person; (ii) none of the Agents and the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Lenders and their respective Affiliates
may be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Agents and the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Agents and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


85

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


GAIN CAPITAL HOLDINGS, INC.,
as Borrower
By /s/ Glenn Stevens

Name: Glenn Stevens
Title: Chief Executive Officer



86

--------------------------------------------------------------------------------

 




BARCLAYS BANK PLC,
as a Lender
By /s/ Michael Orphanides

Name: Michael Orphanides
Title: MD, Head of FIG - Americas

Executed in: New York




BARCLAYS BANK PLC,
as the Administrative Agent and Collateral Agent
By /s/ Michael Orphanides

Name: Michael Orphanides
Title: MD, Head of FIG - Americas

Executed in: New YorK




BARCLAYS BANK PLC,
as a Joint Bookrunner
By /s/ Michael Orphanides

Name: Michael Orphanides
Title: MD, Head of FIG - Americas

Executed in: New York


87

--------------------------------------------------------------------------------

 




STERLING NATIONAL BANK,
as a Lender and a Joint Bookrunner




By /s/ Mark R. Smith

Name: Mark R. Smith
Title: SVP - MD



88

--------------------------------------------------------------------------------

 


SIGNATURE BANK,
as a Lender




By /s/ Richard Ohl

Name: Richard Ohl
Title: Vice President, Sr. Lender



89

--------------------------------------------------------------------------------

 


PEAPACK-GLADSTONE BANK,
as a Lender




By /s/ Thomas Brower

Name: Thomas Brower
Title: Senior Managing Director





90